UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

JULIO NEGRON,                                            :

                                     Plaintiﬀ,           :    COMPLAINT

                      - against -                        :    No. 18-6645

THE CITY OF NEW YORK, PATRICK                            :
O’CONNOR, in his individual and oﬃcial
capacities, and ROBERT MOSCOSO, in his                   :    Jury Trial Demanded
individual and oﬃcial capacities,
                                                         :
                                     Defendants.
----------------------------------------------------------x

        Plaintiﬀ JULIO NEGRON, by his attorneys, the LAW OFFICES OF JOEL B.

RUDIN, P.C., respectfully alleges, upon information and belief, as follows:


                                    NATURE OF THE ACTION

        1.         is is a civil action, pursuant to 42 U.S.C. §§ 1983 and 1988, and New

York State law, seeking monetary damages for the Plaintiﬀ, JULIO NEGRON, due to his

unlawful criminal prosecution and conviction for attempted murder in Queens, New

York, and imprisonment of almost 10 years.

        2.      Negron, a school custodian for more than 15 years, was arrested on

February 6, 2005, for the shooting of Mervin Fevrier, near Negron’s girlfriend’s home,

after a traﬃc dispute.       e evidence known to police proved overwhelmingly that Negron

was not the shooter.
         3.     One eyewitness, who told police she knew the shooter from the area,

viewed Negron in a holding cell and told police he was not the shooter.      ree other

eyewitnesses viewed a lineup containing Negron and did not recognize Negron as the

shooter.      e ﬁnal eyewitness, shooting victim Fevrier, viewed the lineup and could not

make a positive identiﬁcation. Following the lineup, Defendant Patrick O’Connor, an

assistant district attorney (“ADA”), told Negron’s attorney that Negron would be

released.

         4.     However, rather than release Negron, O’Connor, together with two police

investigators, Defendant Robert Moscoso and Sgt. Michael Ryan, all acting in concert in

an investigatory capacity, then manufactured “probable cause” to prosecute Negron.1

Excluding Negron’s counsel, whom Negron was entitled to have witness the lineup, they

took Fevrier into a closed room and spoke with him for 15 to 20 minutes, after which

Fevrier, for the ﬁrst time, claimed to be able to identify Negron positively as the shooter.

  is became the evidence upon which Negron’s entire prosecution was based.

         5.     Having participated in improperly inﬂuencing this identiﬁcation, ADA

O’Connor, now wearing his prosecutorial hat, then misled the grand jury into indicting

Negron. He presented testimony that Fevrier had “positively” identiﬁed Negron without

revealing that, until Fevrier was improperly taken into the closed room for a talking-to,

Fevrier had not been able to make such an identiﬁcation. He withheld that four other

witnesses had either said Negron was not the shooter or failed to recognize him as such.



   1
       Sgt. Ryan is deceased.

                                              2
And he withheld numerous additional items of exculpatory evidence, including evidence

pointing to another likely culprit.

        6.      At Negron’s trial, Fevrier, having been inﬂuenced by the defendants into

believing Negron was the shooter, identiﬁed Negron to the jury. Meanwhile, ADA

O’Connor convinced the trial judge to disallow Negron’s defense that another person was

the shooter, on the ground of insuﬃcient evidence in support of that theory, while

withholding from the court and the defense additional evidence in his possession tending

to prove that defense. He also engaged in rampant misconduct in his summation.

Negron was convicted.

        7.      After ﬁghting for 10 years, up and down the state and federal court systems,

Negron ﬁnally succeeded, on November 23, 2015, in convincing the New York Court of

Appeals to overturn his conviction and grant him a new trial.     e Court of Appeals

concluded that O’Connor had “actively misle[d] the [trial] court as to the potential merit

of defendant’s third-party culpability defense” and withheld evidence about the third

party that was “plainly favorable to the defense,” in violation of Negron’s constitutional

right to a fair trial.

        8.      After almost 10 years behind bars, Negron was released, but the Queens

County District Attorney’s Oﬃce wasn’t ﬁnished with him. It announced an intention to

retry him.

        9.         e trial court, denouncing ADA O’Connor’s misconduct in the grand jury,

wouldn’t allow it. It found that O’Connor had withheld “a plethora of exculpatory

evidence” from the grand jury and presented the lineup identiﬁcation in an “utterly

                                              3
misleading manner.” O’Connor, the court found, was “aware that there was signiﬁcantly

more evidence pointing away from the defendant’s identity as the perpetrator of the

crimes than there was pointing towards it,” but he “failed to present any of this

exculpatory evidence.”      e court concluded that O’Connor’s “deception” of the grand

jury was “indisputably deliberate.” It dismissed the case.

       10.       is lawsuit seeks to hold the individual defendants liable for malicious

prosecution and for causing Plaintiﬀ to be convicted, in violation of his constitutional

right to a fair trial, based upon manufactured identiﬁcation testimony. In addition, it

seeks to hold the Defendant City of New York responsible because the individual

defendants’ unlawful actions foreseeably resulted from the deliberate indiﬀerence of

policymakers for the New York City Police Department (“NYPD”) and the Queens

County District Attorney’s Oﬃce (“D.A.’s Oﬃce” or “QCDAO”)—both New York City

agencies—to patterns of similar constitutional violations, committed over many years, by

their employees. Absent a ﬁnding of such liability, the type of misconduct that occurred

in this case will continue to ﬂourish.


             JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

       11.       is action arises under 42 U.S.C. §§ 1983 and 1988 and under the

common law of the State of New York.

       12.       is Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343 and under the

principles of pendent jurisdiction.

       13.    Venue is proper under 28 U.S.C. § 1391.


                                             4
         14.     is action has been commenced within the applicable period for each

claim.

         15.   On or about December 1, 2017, Plaintiﬀ served the City of New York

timely notice of the present claims, in accordance with N.Y. Gen. Mun. Law § 50-e.

         16.   On May 16, 2018, a hearing was held, in accordance with N.Y. Gen. Mun.

Law § 50-h.

         17.   Plaintiﬀ has duly complied with all conditions precedent to the

commencement of this action.


                                     THE PARTIES

         18.   Plaintiﬀ JULIO NEGRON is a citizen and resident of the State of New

York and of the United States. He resides within the Eastern District of New York.

         19.   Defendant PATRICK O’CONNOR was at all relevant times an assistant

district attorney employed by the D.A.’s Oﬃce, acting within the scope of his authority

and under color of state law. He is named here in his individual and oﬃcial capacities.

         20.   Defendant ROBERT MOSCOSO, shield no. 7539, was at all relevant times

a detective employed by the NYPD, acting within the scope of his authority and under

color of state law. He is named here in his individual and oﬃcial capacities.

         21.   Defendant CITY OF NEW YORK (“City”) is a municipal corporation of

the State of New York and is a resident of the Eastern District of New York.




                                             5
             ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                    e Shooting and Investigation

       22.      Just before 4 a.m. on February 6, 2005, Mervin Fevrier was driving a car

down Woodward Avenue in Queens, New York.

       23.      His friend Elliot Miley was in the front passenger seat.

       24.      Around the intersection of Woodward Avenue and Menahan Street, Fevrier

and the driver of another car got into a traﬃc-related dispute.

       25.      Fevrier and Miley got out of their car and the other driver got out of his.

       26.           e other driver shot Fevrier in the leg.

       27.      Fevrier and Miley returned to their car and drove away from the scene.

       28.      Shortly thereafter, they ﬂagged down a police car.

       29.      Witnesses described the shooter as:

                a.       a Hispanic man;

                b.       with a beard and mustache;

                c.       who drove a dark blue, four-door sedan.

       30.      Accordingly, a contemporaneous NYPD radio run described the shooter as

having a mustache and driving a dark blue four-door sedan.

       31.      Police oﬃcers recovered three spent .45-caliber shell casings at the scene of

the shooting.

       32.           e shooting happened near the apartment of Plaintiﬀ Julio Negron’s

girlfriend, at 583 Woodward Avenue.

       33.      Negron was in bed asleep in this apartment when the shooting occurred.

                                                  6
         34.   Negron, while Hispanic, had no facial hair at the time of the shooting.

         35.   He didn’t drive a dark blue, four-door sedan but rather a green, two-door

coupe.

         36.   Later the morning of the shooting, NYPD detectives, including Defendant

Moscoso, rang the doorbell to Negron’s girlfriend’s apartment.

         37.   Negron answered the door.

         38.   Moscoso and the other detectives took Negron to the local precinct.

         39.   At the precinct, Moscoso and the other detectives locked Negron in a caged

detention area.

         40.   Moscoso and the other detectives did not have probable cause to detain or

arrest Negron.

         41.   Moscoso and the other detectives asked Negron for his consent to search

his car.

         42.   From his cell, Negron gave Moscoso and the other detectives permission to

search his car and handed them his car keys.

         43.   Police searched Negron’s car and found no incriminating evidence.

         44.   Moscoso and the other detectives also asked Negron for his consent to

search his girlfriend’s apartment.

         45.   From his cell, Negron gave Moscoso and the other detectives permission to

search his girlfriend’s apartment.

         46.   Police searched the apartment and found no incriminating evidence.

         47.      e same day, the police brought Zoryana Ivaniv to the precinct.

                                               7
       48.    Ivaniv had been sitting in a parked car on the block where the shooting

happened and had witnessed the shooting.

       49.    Ivaniv lived near the area of the shooting and told police that she had

recognized the shooter from seeing him on previous occasions.

       50.    Moscoso brought Ivaniv to Negron’s holding cell and displayed Negron to

Ivaniv.

       51.      is stationhouse “showup” procedure was so inherently suggestive that it

was banned by New York State law.

       52.    Nevertheless, Ivaniv told Moscoso that Negron was not the shooter.

       53.      e next day, February 7, Moscoso, still holding Negron in custody and

still investigating for evidence to tie Negron to the shooting, prepared a lineup containing

Negron and ﬁve ﬁllers.

       54.    He was assisted in the lineup process by Sgt. Ryan and Defendant

O’Connor.

       55.    Moscoso picked up shooting victim Fevrier and brought him to the precinct

to view the lineup.

       56.    At Moscoso’s direction, three other eyewitnesses were also brought to the

precinct to view the lineup: Miley, Dmitriy Khavko, and Andriy Vintonyak.

       57.    Khavko and Vintonyak had been in the parked car with Ivaniv and had

witnessed the shooting.




                                             8
          58.   Negron’s defense lawyer was present for the lineup, and Negron had the

constitutional right to have him observe the lineup to help ensure it was conducted fairly

and without improper suggestion.

          59.     e ﬁrst eyewitness to view the lineup, shooting victim Fevrier, was unable

to positively identify Negron.

          60.     e second witness, Miley, did not recognize Negron as the shooter but

instead selected a ﬁller.

          61.     e third witness, Vintonyak, did not recognize Negron as the shooter

either and made no identiﬁcation.

          62.     e ﬁnal witness to view the lineup, Khavko, did not recognize Negron as

the shooter but instead selected a ﬁller.

          63.     e ﬁller Khavko selected had a mustache, which was consistent with the

eyewitness descriptions of a shooter with facial hair.

          64.   Negron and the other ﬁllers did not have facial hair at the time of the

lineup.

          65.   Recognizing there was no probable cause to arrest or prosecute Negron,

O’Connor told Negron’s counsel he was going to authorize Negron’s release.

          66.   However, O’Connor, Moscoso, and Ryan then took Fevrier into a private

room and talked to him for approximately 15 to 20 minutes.

          67.     ey improperly excluded Negron’s attorney from the room.

          68.   When O’Connor emerged from the room, he told Negron’s attorney that he

was not going to authorize Negron’s release after all but, rather, Negron’s arrest.

                                               9
       69.    O’Connor, Moscoso, and Ryan had improperly inﬂuenced Fevrier, during

the closed-door meeting, to positively identify Negron.

       70.    But for the misconduct of Defendants O’Connor and Moscoso, as well as

Sgt. Ryan, in leading Fevrier to make a “positive” identiﬁcation that he did not make

while viewing the lineup, there would have been no “probable cause” for Negron’s arrest.


                                e Arrest of Fernando Caban

       71.    At the time of the shooting, Negron’s girlfriend lived in the second-ﬂoor

apartment of 583 Woodward Avenue.

       72.    At about 8 p.m. on the day of the shooting, NYPD oﬃcers gathered outside

583 Woodward Avenue to search Negron’s girlfriend’s apartment, having obtained

Negron’s consent to do so.

       73.    Before police entered the building, a neighbor living in a connected

building two doors down alerted the oﬃcers that a man and a woman carrying multiple

large plastic bags had just forced their way into her apartment, directed her to lock her

door, demanded access to the roof, directed her to leave the door to the roof unlocked,

and, when she locked the roof door anyway, banged on the door to be let back inside.

       74.      is neighbor later identiﬁed the two people who had entered her apartment

as Fernando Caban and Monica Guartan.

       75.    Caban and Guartan lived below Negron’s girlfriend on the ﬁrst ﬂoor of 583

Woodward Avenue.




                                             10
        76.   Caban’s physical appearance at the time was similar to Negron’s, except

Caban, more closely matching the description given by eyewitnesses of the shooter, wore

facial hair, whereas Negron did not.

        77.   After the neighbor notiﬁed the police, oﬃcers searched the roof of her

building.

        78.        ere they found numerous plastic trash bags ﬁlled with weapons, armor,

ammunition, counterfeit money, and identiﬁcation cards with Caban’s photograph on

them.

        79.   A closer examination of the contents of the bags revealed, among other

items, ﬁfty rounds of .45-caliber ammunition.

        80.        ese were similar to the .45-caliber shell casings recovered from the scene

of the shooting.

        81.   Evidently, Caban had thought the police investigating the shooting were at

583 Woodward Avenue to search or arrest him.

        82.   Caban was subsequently arrested and charged with several crimes based on

the contents of the trash bags.


                                          e Grand Jury

        83.   O’Connor presented the shooting case against Negron to a grand jury.

        84.   O’Connor elicited testimony from Fevrier that Fevrier had viewed a lineup

and positively identiﬁed person number ﬁve as the shooter.




                                              11
       85.    O’Connor then elicited testimony from Moscoso that Negron was person

number ﬁve in the lineup.

       86.    However, O’Connor and Moscoso withheld from the grand jury that

Fevrier initially failed to positively identify Negron and did so only after they and Ryan

had met privately with Fevrier for 15 to 20 minutes.

       87.    Both O’Connor and Moscoso further withheld that four other witnesses had

viewed Negron, singly or in the six-person lineup, and failed to identify him as the

shooter.

       88.    Indeed, Moscoso, questioned by O’Connor, misled the grand jury by

testifying that only Fevrier had viewed the lineup.

       89.    Negron exercised his right to testify before the grand jury.

       90.    He attempted to explain that Defendant O’Connor had initially authorized

his release because none of the witnesses who viewed the lineup could positively identify

him.

       91.    However, O’Connor stopped Negron and refused to let him give such

testimony.

       92.    A grand juror asked Negron whether the police had found anything in his

apartment when they searched it.

       93.    O’Connor refused to let Negron answer this question.

       94.    Knowing that the police had found nothing incriminating in the apartment,

O’Connor did not present this evidence to the grand jury in any form.

       95.    Defendants O’Connor and Moscoso further withheld from the grand jury:

                                            12
              a.     the circumstances of Caban’s ﬂight, jettisoning of incriminating
                     evidence, and arrest;

              b.     the eyewitness descriptions of the shooter as a Hispanic man with
                     facial hair, a description that better ﬁt Caban than Negron; and

              c.     witness descriptions of the car used by the shooter as a blue four-
                     door sedan, while Negron’s car was a green two-door coupe.

       96.    Based on this false, fraudulent, and misleading presentation of evidence,

the grand jury indicted Negron on one count each of attempted murder in the second

degree, assault in the ﬁrst degree, reckless endangerment in the ﬁrst degree, and criminal

possession of a weapon in the second degree, and two counts of criminal possession of a

weapon in the third degree.


                                           e Trial

       97.    Before Fevrier testiﬁed at trial, Defendant O’Connor took him into the

courtroom and allowed him to view Negron sitting at the defense table.

       98.    Fevrier then made an in-court identiﬁcation of Negron as the shooter.

       99.    Fevrier testiﬁed that the shooter had driven a four-door sedan.

       100.   Ivaniv testiﬁed that she had viewed Negron in a show-up at the police

precinct and told police he was not the shooter.

       101.   Khavko and Miley testiﬁed that they had picked ﬁllers out of the lineup

containing Negron.

       102.   Vintonyak testiﬁed that he had not recognized anyone in the lineup.

       103.   Negron’s attorney sought the court’s permission to introduce evidence that

Fernando Caban was guilty of the shooting.


                                             13
       104.   Negron’s attorney knew only that Caban resembled the physical description

of the shooter, that Caban lived in the same building as Negron’s girlfriend, and that

Caban had been arrested for possession of a cache of weapons found on a rooftop

connected to that building.

       105.   Negron’s attorney did not know:

              a.     that Caban had attempted to hide or discard his weapons cache as
                     police investigating the shooting gathered outside his building,
                     thereby revealing an apparent consciousness of his own guilt; and

              b.     that the items Caban had disposed of included .45-caliber
                     ammunition, the same type of ammunition used in the shooting of
                     Fevrier.

       106.   Defendant O’Connor not only was Negron’s prosecutor but also was in

charge of Caban’s prosecution.

       107.   O’Connor knew all the information that Negron’s attorney did not.

       108.   Nevertheless, O’Connor withheld this information from the defense and

from the court.

       109.   While withholding the evidence further linking Caban to the shooting case,

O’Connor argued that Caban’s connection to the shooting was too “tenuous” to allow the

admission of evidence of Caban’s possible culpability.

       110.   As a result of O’Connor’s misleading argument, the court precluded the

defense from introducing any evidence of Caban’s possible culpability.

       111.   In summation, O’Connor exploited his success in keeping this evidence

hidden.



                                            14
       112.   He argued that it would be unreasonable for the jury to believe someone

else had committed the shooting, saying:

                 e person who comes out of the car just happens to look like the
              defendant.    e person who comes out of this car, that man just
              happens to go into the defendant’s house. Does that make any sense
              to you? Does that sound like a reasonable coincidence, or does it
              sound completely and utterly unreasonable and not worthy of belief?

       113.   O’Connor made this argument even though he knew that Caban lived in the

same house as Negron, that Caban more closely resembled the shooter than Negron did,

and that Caban, on the same day as the shooting, had acted in a manner suggesting he

knew he was guilty of the shooting.

       114.   O’Connor also falsely told the jury that “everything was done by the book

with this case, nothing is being hidden from you.”

       115.   In reality, as O’Connor well knew, he had hidden from the jury the

evidence of Caban’s culpability and also had inappropriately inﬂuenced Fevrier’s in-court

identiﬁcation testimony using a highly irregular, suggestive procedure that was anything

but “by the book.”

       116.   Indeed, O’Connor exploited his success in manufacturing Fevrier’s lineup

identiﬁcation of Negron.

       117.   O’Connor asked the jury rhetorically: “[D]o you think for a moment that

Mervin [Fevrier] would forget ever, ever in his life what this person looks like[?] . . . I

submit to you that that is completely unreasonable to believe, and if something is

unreasonable to believe, it cannot be the basis for a reasonable doubt.”



                                             15
       118.     O’Connor argued this even though he knew the truth was that Fevrier had

originally been unable to positively identify Negron.

       119.     In addition, O’Connor, violating fundamental rules of advocacy and due

process, improperly argued facts not in evidence and personally vouched for the

credibility of the prosecution’s witnesses.

       120.     Discussing Fevrier, O’Connor said, “I am sure, beyond a reasonable doubt

he got an excellent view of the defendant’s face, excellent enough to identify him”

(emphasis added).

       121.     Discussing Miley, he said, “He is a graduate student, he is very articulate

and he came across very articulate, I believe, to you” (emphasis added).

       122.     After the defense objected to this remark, the court instructed O’Connor,

“Don’t vouch for your witness,” but O’Connor, disregarding the court’s ruling, continued

to vouch, saying, “    e evidence shows, I believe, I believe, he came across very

articulate, very educated. He is a smart man” (emphasis added).

       123.     Finally, O’Connor, again in violation of fundamental rules of advocacy and

due process, made an improper attack on Negron’s character and purported criminal

“propensity.”

       124.     Characterizing Negron’s trial testimony as “adversarial” toward O’Connor,

O’Connor said: “What does that tell you about him as a person? . . . What does it tell

you about his propensity to commit this crime? . . . Didn’t he seem like the kind of

person who would do something like this[?]” (emphasis added).



                                              16
      125.      e jury convicted Negron of one count each of attempted murder in the

second degree, assault in the ﬁrst degree, reckless endangerment in the ﬁrst degree,

criminal possession of a weapon in the second degree, and criminal possession of a

weapon in the third degree.

      126.   Negron was sentenced to twelve years in prison.


                      Plaintiﬀ’s Post-Conviction Eﬀorts and the
                         Eventual Reversal of His Conviction

      127.      e Appellate Division aﬃrmed Negron’s conviction and sentence on June

26, 2007, People v. Negron, 41 A.D.3d 865 (2d Dep’t 2007), and the Court of Appeals

denied leave to appeal on September 24, 2007, People v. Negron, 9 N.Y.3d 924 (2007).

      128.   In June 2008, Negron ﬁled a request under New York’s Freedom of

Information Law (“FOIL”) for information about the QCDAO’s prosecution of Caban.

      129.   On December 1, 2008, Negron ﬁled a pro se motion to vacate his

conviction under N.Y. Crim. Proc. Law § 440.10.

      130.   Negron argued, among other things, that the prosecution had suppressed

evidence pointing to Caban as the person who shot Mervin Fevrier, in violation of Brady

v. Maryland, 373 U.S. 83 (1963).

      131.      e D.A.’s Oﬃce opposed Negron’s motion.

      132.   With respect to Negron’s Brady argument, the D.A.’s Oﬃce argued that

there was no violation, since “the People made defendant aware of the arrest of Mr.

Caban, his neighbor, for possessing a stash of ﬁrearms.”



                                            17
       133.        e D.A.’s Oﬃce made no mention of the additional information

inculpating Caban that Defendant O’Connor had failed to disclose to the court and to

Negron at trial.

       134.        e court denied Negron’s § 440.10 motion on March 17, 2009, without a

hearing.

       135.   On April 30, 2009, Negron ﬁled a pro se motion for reconsideration of his

§ 440.10 motion.

       136.   Meanwhile, on September 10, 2009, the Appellate Division denied Negron

leave to appeal the denial of his § 440.10 motion.

       137.   On September 15, 2009, Negron ﬁled a pro se habeas corpus petition in the

United States District Court for the Eastern District of New York.

       138.        e D.A.’s Oﬃce opposed this petition.

       139.   On July 16, 2010, Negron, after more than two years, ﬁnally received a

response to his FOIL request.

       140.   Among the documents he received were a transcript of a pretrial hearing

from the prosecution of Caban and a sworn aﬃrmation opposing Caban’s motion to

dismiss the indictment against him.

       141.   Defendant O’Connor was the ADA who conducted the hearing and swore

out the aﬃrmation.

       142.   From the transcript and the aﬃrmation, Negron learned, for the ﬁrst time,

of Caban’s frantic eﬀorts to dispose of the trash bags and that the bags contained the

same type of ammunition used to shoot Fevrier.

                                             18
       143.   On January 27, 2011, Negron presented this evidence in another pro se

motion for the state court to reconsider his § 440.10 motion.

       144.   While that motion was pending, Eastern District Judge Dora Irizarry

appointed pro bono counsel for Negron, then stayed proceedings in the Eastern District

so that the state courts could consider Negron’s new evidence regarding Caban.

       145.   On April 20, 2012, Negron, now represented by counsel, presented his new

evidence in another § 440.10 motion.

       146.     e D.A.’s Oﬃce opposed this motion.

       147.     e court denied the motion on September 26, 2012.

       148.     e Appellate Division aﬃrmed this decision on December 11, 2013.

People v. Negron, 112 A.D.3d 741 (2d Dep’t 2013).

       149.   However, the Court of Appeals granted leave to further appeal.

       150.   On November 23, 2015, the Court of Appeals vacated Negron’s conviction.

See People v. Negron, 26 N.Y.3d 262 (2015).

       151.     e Court agreed with Negron that Defendant O’Connor had “actively

misle[d] the court as to the potential merit of defendant’s third-party culpability defense.”

Id. at 267.

       152.     e Court found that O’Connor “was quite familiar with the circumstances

of [Caban’s] arrest,” yet had withheld evidence about Caban that was “plainly favorable

to the defense.” Id. at 269.




                                             19
       153.       e Court further found that O’Connor compounded this misconduct when,

“in addressing defendant’s third-party culpability application [he] characterized Caban’s

arrest as ‘irrelevant’ and his connection with the shooting as ‘tenuous at best.’” Id.

       154.       e Court concluded that O’Connor’s misconduct had deprived Negron of a

fair trial and ordered a new trial. Id. at 270.

       155.       e QCDAO’s opposition to Negron’s January 2011 motion presenting the

Caban documents prolonged Negron’s imprisonment by nearly ﬁve years.

       156.     Before the Court of Appeals vacated Negron’s conviction, Negron was

already scheduled to be released from prison on December 29, 2015, based on allowances

he had received for good time and limited-credit time.

       157.     After the Court vacated Negron’s conviction, he was transferred from state

prison to the custody of the New York City Department of Correction.

       158.     On January 5, 2016, the trial court released Negron on his own

recognizance.

       159.     However, the D.A.’s Oﬃce announced that it would retry Negron.

       160.     Negron’s counsel moved to dismiss the indictment against Negron in

September 2016.

       161.       e D.A.’s Oﬃce opposed this motion, denying that QCDAO prosecutors

had done anything wrong.

       162.     On September 6, 2017, the State Supreme Court, Queens County (Lasak,

J.S.C.), granted Negron’s motion.



                                              20
       163.        e court held that Defendant O’Connor had impaired the integrity of the

grand jury by omitting “a plethora of exculpatory evidence” and by “the utterly

misleading manner in which Mr. Fevrier’s identiﬁcation was submitted.”

       164.        e court detailed how O’Connor had presented Fevrier’s identiﬁcation of

Negron as unequivocal when, in fact, “a positive identiﬁcation was made only after he

himself [i.e., O’Connor] took the complainant out of the lineup room and, along with

detectives, had a 15 minute conversation with the complainant outside the presence of

defense counsel” (emphasis in original).

       165.        e court found that O’Connor’s “deception” was “indisputably deliberate”

and was “merely the tip of the iceberg.”

       166.        e court went on to explain how O’Connor had “violated his obligation of

fair dealing to the accused” by failing to inform the grand jury that:

              a.       A witness who “lived on the same block as” Negron and “recognized
                       the shooter from prior occasions” had “stated that [Negron] was not
                       the perpetrator”; and

              b.          e three other witnesses to view the lineup had either identiﬁed a
                       ﬁller as the shooter or not recognized anyone as the shooter.

       167.        e court concluded:

              When the prosecutor put this case in the Grand Jury, he was aware
              that there was signiﬁcantly more evidence pointing away from the
              defendant’s identity as the perpetrator of the crimes than there was
              pointing towards it. In spite of that, he not only failed to present any
              of this exculpatory evidence, but he chose to present the only piece
              of evidence that he did have to connect the defendant to the crime in
              an incomplete way, which created the impression that the
              complainant’s identiﬁcation of the defendant was stronger than it
              actually was.


                                              21
                               FIRST CAUSE OF ACTION

              State-law malicious prosecution. Defendants O’Connor
              and Moscoso.

       168.   Plaintiﬀ repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       169.   Defendants O’Connor and Moscoso (collectively, the “Individual

Defendants”) and Sgt. Ryan, individually and in concert, acted knowingly, willfully,

intentionally, and with actual malice to initiate and/or to continue criminal proceedings

against Plaintiﬀ without probable cause.

       170.      e proceedings terminated in Plaintiﬀ’s favor.

       171.   Defendant City of New York is liable for Plaintiﬀ’s malicious prosecution

under the principle of respondeat superior.


                             SECOND CAUSE OF ACTION

              42 U.S.C. § 1983. Malicious prosecution in violation of the
              Fourth, Fifth, and Fourteenth Amendments. Defendants
              O’Connor and Moscoso.

       172.   Plaintiﬀ repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       173.      e Individual Defendants and Sgt. Ryan, individually and in concert, acted

knowingly, willfully, intentionally, and with actual malice to initiate and/or to continue

criminal proceedings against Plaintiﬀ without probable cause and to deprive him of his

liberty, in violation of his rights under the Fourth, Fifth and Fourteenth Amendments to

the United States Constitution.


                                              22
       174.      e proceedings terminated in Plaintiﬀ’s favor.

       175.      e Individual Defendants are liable for their violation of Plaintiﬀ’s

constitutional rights and for compensatory and punitive damages pursuant to 42 U.S.C.

§ 1983.


                              THIRD CAUSE OF ACTION

              Denial of Due Process and a Fair Trial Under the Fifth,
              Sixth, and Fourteenth Amendments. Defendants
              O’Connor and Moscoso.

       176.   Plaintiﬀ repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       177.      e Individual Defendants and Sgt. Ryan, individually and in concert, acted

deliberately, willfully, recklessly, and/or with deliberate indiﬀerence to the truth, to cause

the manufacturing of Fevrier’s lineup identiﬁcation of Plaintiﬀ.

       178.      ey did so for the purpose of causing criminal proceedings to be initiated

and continued against Plaintiﬀ.

       179.      e Individual Defendants and Sgt. Ryan forwarded Fevrier’s

manufactured lineup identiﬁcation to prosecutors for use against Plaintiﬀ.

       180.      e Individual Defendants and Sgt. Ryan knew that Fevrier’s manufactured

lineup identiﬁcation would be likely to inﬂuence a jury’s decision at trial.

       181.   As a result of the Individual Defendants and Sgt. Ryan’s forwarding of

Fevrier’s manufactured lineup identiﬁcation to prosecutors, the D.A.’s Oﬃce initiated a

prosecution of Plaintiﬀ and his liberty was infringed or curtailed.


                                             23
       182.        e Individual Defendants and Sgt. Ryan’s misconduct violated Plaintiﬀ’s

rights to procedural and substantive due process and to a fair trial as guaranteed to him by

the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution.

       183.   Alternatively, each of the Individual Defendants and Sgt. Ryan had an

aﬃrmative duty to Plaintiﬀ to protect his above-mentioned constitutional rights from

infringement by other government oﬃcials.

       184.   Each of the Individual Defendants and Sgt. Ryan knew that Plaintiﬀ’s

constitutional rights would be violated if the other government oﬃcials present at the

lineup were to inﬂuence Fevrier to positively identify Plaintiﬀ after Fevrier had been

unable to do so.

       185.   Each of the Individual Defendants and Sgt. Ryan had reasonable

opportunities to intervene to prevent such infringement of Plaintiﬀ’s constitutional rights.

       186.   Nevertheless, each of the Individual Defendants and Sgt. Ryan deliberately,

willfully, recklessly, and/or with deliberate indiﬀerence to the truth failed to take

reasonable steps to intervene.

       187.   As a result of the Individual Defendants and Sgt. Ryan’s failure to

intervene, the false identiﬁcation evidence was manufactured and forwarded to

prosecutors, the D.A.’s Oﬃce initiated a prosecution of Plaintiﬀ, and Plaintiﬀ’s liberty

was infringed or curtailed.

       188.   In failing to intervene, the Individual Defendants and Sgt. Ryan

proximately caused the violation of Plaintiﬀ’s rights to procedural and substantive due



                                             24
process and to a fair trial, as guaranteed to him by the Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution, and his resulting injuries.

       189.      e above misconduct by the Individual Defendants and Sgt. Ryan was

outrageous and shocking to the conscience.

       190.    By virtue of the foregoing, the Individual Defendants are liable to Plaintiﬀ

for compensatory and punitive damages under 42 U.S.C. § 1983.


                             FOURTH CAUSE OF ACTION

               42 U.S.C. § 1983. Denial of Due Process and a Fair Trial
               Under the Fifth, Sixth, and Fourteenth Amendments.
               Defendants O’Connor and Moscoso. Post-conviction
               damages.

       191.    Plaintiﬀ repeats and realleges each allegation contained in ¶¶ 1-175 as if

fully set forth herein.

       192.      e Individual Defendants and Sgt. Ryan, individually and in concert, acted

deliberately, willfully, recklessly, and/or with deliberate indiﬀerence to the truth, to

inﬂuence Fevrier to falsely conclude that Plaintiﬀ was the person who had shot him.

       193.      e Individual Defendants and Sgt. Ryan forwarded Fevrier’s

manufactured identiﬁcation of Plaintiﬀ to prosecutors.

       194.      e Individual Defendants and Sgt. Ryan knew that their inﬂuencing of

Fevrier’s identiﬁcation of Plaintiﬀ as the shooter would be likely to result in Fevrier

making a false or unreliable identiﬁcation of Plaintiﬀ at trial and to inﬂuence the jury’s

verdict.



                                              25
       195.   But for the Individual Defendants and Sgt. Ryan’s deliberate corruption of

Fevrier’s recollection, Fevrier would not have positively identiﬁed Plaintiﬀ as the shooter

at trial and Plaintiﬀ would not have been convicted.

       196.   Fevrier’s corrupted and false identiﬁcation of Plaintiﬀ was a substantial,

foreseeable, and proximate cause of Plaintiﬀ’s conviction and the damages he suﬀered as

a result.

       197.   Alternatively, each of the Individual Defendants and Sgt. Ryan had an

aﬃrmative duty to Plaintiﬀ to protect his above-mentioned constitutional rights from

infringement by other government oﬃcials.

       198.   Each of the Individual Defendants and Sgt. Ryan knew that Plaintiﬀ’s

constitutional rights would be violated if the other government oﬃcials present at the

lineup were to inﬂuence Fevrier to believe that Plaintiﬀ was the person who shot him

after Fevrier had been unable to identify him.

       199.   Each of the Individual Defendants and Sgt. Ryan had reasonable

opportunities to intervene to prevent such infringement of Plaintiﬀ’s constitutional rights.

       200.   Nevertheless, each of the Individual Defendants and Sgt. Ryan deliberately,

willfully, recklessly, and/or with deliberate indiﬀerence to the truth failed to take

reasonable steps to intervene.

       201.   As a result of the Individual Defendants and Sgt. Ryan’s failure to

intervene, Fevrier falsely identiﬁed Negron at trial and Negron was convicted and

imprisoned for almost 10 years.



                                             26
       202.      e Individual Defendants and Sgt. Ryan proximately caused the violation

of Plaintiﬀ’s rights to procedural and substantive due process and to a fair trial as

guaranteed to him by the Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution, and his resulting injuries.

       203.      e above misconduct by the Individual Defendants and Sgt. Ryan was

outrageous and shocking to the conscience.

       204.   By virtue of the foregoing, the Individual Defendants are liable to Plaintiﬀ

for compensatory and punitive damages under 42 U.S.C. § 1983.


                               FIFTH CAUSE OF ACTION

              42 U.S.C. § 1983 and Monell. Municipal liability for the
              conduct of employees of the NYPD. Defendant City of
              New York.

       205.   Plaintiﬀ repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       206.      e Police Commissioner and police oﬃcers employed by the NYPD are

agents and employees of Defendant City of New York.

       207.   Under the principles of municipal liability for federal civil rights violations,

the City’s Police Commissioner or his authorized delegates, during all times relevant to

this Complaint, had ﬁnal responsibility for training, instructing, supervising, and

disciplining police oﬃcers and other employees of the NYPD with respect to the

investigation and prosecution of criminal matters, including but not limited to

requirements governing:


                                             27
              a.       the constitutional obligation not to fabricate evidence, including
                       false lineup identiﬁcations, for use against criminal suspects and
                       defendants in criminal trials and other proceedings;

              b.       the constitutional obligation not to give false or misleading
                       testimony; and

              c.       the constitutional obligation not to initiate or continue a prosecution
                       without probable cause.

       208.   During all times material to this complaint, the City, through its

policymaking oﬃcials in the NYPD, owed a duty to the public at large and to Plaintiﬀ to

implement policies, procedures, customs, and practices suﬃcient to prevent, deter, and

avoid conduct by their subordinates that would result in the violation of the

aforementioned constitutional rights of criminal suspects or defendants and of other

members of the public.

       209.        ese policymakers knowingly and intentionally breached, or were

deliberately indiﬀerent to, this duty.

       210.   At the same time as NYPD policymaking oﬃcials were deliberately

indiﬀerent to constitutional violations by their employees, these oﬃcials created

substantial incentives for their employees to commit such constitutional violations, by

pressuring police oﬃcers to “close” cases through arrests, indictments, and convictions.

       211.        e aforesaid deliberate or de facto policies, procedures, regulations,

practices, and/or customs (including the failure to properly instruct, train, supervise,

and/or discipline employees) were implemented or tolerated by policymaking oﬃcials for

Defendant City—including but not limited to the Police Commissioner—who knew, or

should have known:

                                               28
              a.     to a moral certainty that such policies, procedures, regulations,
                     practices, and/or customs concern issues that regularly arise in the
                     investigation of criminal cases;

              b.     that such issues present NYPD employees with diﬃcult choices of
                     the sort that instruction, training, supervision, and discipline will
                     make less diﬃcult;

              c.     that NYPD employees facing such issues have strong incentives to
                     make the wrong choices, especially given the pressure placed on
                     NYPD employees to make arrests, close cases, and secure
                     indictments and convictions;

              d.     that the wrong choice by NYPD employees concerning such issues
                     will frequently cause the deprivation of the constitutional rights of
                     an accused person and cause him constitutional injury; and

              e.     that NYPD employees had a history of making wrong choices in
                     such matters.

       212.   At the time of Plaintiﬀ’s arrest and prosecution, NYPD policymaking

oﬃcials were on notice of the risk of misconduct by NYPD employees that would violate

the constitutional obligations identiﬁed in ¶ 207.

       213.   Policymaking oﬃcials were on notice based in part on numerous decisions

of the United States Supreme Court, the United States Court of Appeals for the Second

Circuit, the New York Court of Appeals, and the New York Appellate Division

discussing the diﬃcult issues that regularly arise for police oﬃcers during lineup

procedures and other phases of criminal investigations.

       214.   Policymaking oﬃcials were also on notice based on the inherent

obviousness of the need to train, supervise, and discipline police oﬃcers with respect to

their constitutional obligations to counteract the pressure on such oﬃcers to “close” cases

and to obtain arrests and convictions.


                                             29
       215.   Policymaking oﬃcials were further on notice based on numerous credible

allegations that NYPD oﬃcers had manufactured false or unreliable identiﬁcation

evidence, witness statements, or other evidence, and/or knowingly given false or

misleading testimony, in violation of the constitutional obligations identiﬁed in ¶ 207.

       216.      ese illegal practices were documented in July 1994, following highly

publicized hearings, by the Report of the Commission to Investigate Allegations of Police

Corruption and the Anti-Corruption Procedures of the Police Department—more

commonly known as the “Mollen Commission Report.”2

       217.      e Mollen Commission “interviewed scores of former and current police

oﬃcers and supervisors.” Mollen Commission Report at 36. It found that

                      [o]ﬃcers . . . commit falsiﬁcation to serve what they perceive
              to be “legitimate” law enforcement ends—and for ends that many
              honest and corrupt oﬃcers alike stubbornly defend as correct. In
              their view, regardless of the legality of the arrest, the defendant is in
              fact guilty and ought to be arrested. Oﬃcers reported a litany of
              manufactured tales.

                     ....

              . . . Frustrated by what they perceive to be unrealistic rules of law
              and by their own inability to stem the crime in their precincts
              through legal means, oﬃcers take the law into their own hands. And
              police falsiﬁcation is the result.

Id. at 38.




   2
     City of New York, Commission to Investigate Allegations of Police Corruption and the
Anti-Corruption Procedures of the Police Department, Commission Report, July 7, 1994,
https://ia902701.us.archive.org/20/items/MollenCommissionNYPD/4%20-%20Mollen
%20Commission%20-%20NYPD.pdf.

                                             30
       218.      e report noted: “Several oﬃcers . . . told us that the practice of police

falsiﬁcation . . . is so common in certain precincts that it has spawned its own word:

‘testilying.’” Id. at 36.

       219.    In one NYPD unit, the Commission found that “the unit’s commanding

oﬃcer not only tolerated, but encouraged, th[e] unlawful practice” of “falsif[ying]

documents” and “committ[ing] testimonial perjury.” Id. at 39.

       220.      e Commission concluded that there existed

               a deep-rooted perception among many oﬃcers of all ranks within the
               Department that nothing is really wrong with compromising facts to
               ﬁght crime in the real world. Simply put, despite the devastating
               consequences of police falsiﬁcations, there is a persistent belief
               among many oﬃcers that it is necessary and justiﬁed, even if
               unlawful. . . .  is attitude is so entrenched, especially in high-crime
               precincts, that when investigators confronted one recently arrested
               oﬃcer with evidence of perjury, he asked in disbelief, “What’s
               wrong with that?     ey’re guilty.”

Id. at 41.

       221.      e Commission also noted that

               the Department’s top commanders must share the blame. . . . We are
               not aware of a single instance in which a supervisor or commander
               has been sanctioned for permitting perjury or falsiﬁcation on their
               watch.

                       Nor do we know of a single, self-initiated Internal Aﬀairs
               Division investigation into patterns of police perjury and
               falsiﬁcation. . . . Internal Aﬀairs over the last decade had no record
               of the number of falsiﬁcation allegations brought against oﬃcers
               throughout the Department or in a particular precinct or command.
                  ere is no evidence that anyone in the Department’s chain of
               command had focused on eliminating this practice, including past
               Police Commissioners and Internal Aﬀairs chiefs, who apparently
               turned a blind eye to unlawful practices that were purportedly
               committed to fight crime and increase arrest statistics.

                                             31
Id. at 41-42 (emphasis added).

       222.   Two detectives whose repeated misconduct NYPD policymaking oﬃcials

repeatedly turned a blind eye to were Louis Scarcella and Stephen Chmil.

       223.   In 1988, in the murder prosecution of James Jenkins, Brooklyn Supreme

Court Justice Francis X. Egitto, following a hearing, found that the “pretrial identiﬁcation

procedures employed by [Scarcella] were unduly suggestive and prejudicial to

defendant.”

       224.     e decision detailed how Scarcella, in violation of police practice and

constitutional requirements, had shown a single photo of Jenkins to two witnesses instead

of a photo array.

       225.   It also detailed how, upon Jenkins’s arrest, Scarcella had brought ﬁve

witnesses to the precinct and conducted the following improper identiﬁcation procedure:

                 e witnesses were not separated prior to viewing defendant.
              Indeed, they were individually and collectively told by Detective
              Scarcella that “we arrested the man we believe was responsible for
              the death of the deceased; I would like you to take a look at him.”
              After each witness individually viewed the defendant through a two-
              way mirror, that witness was returned to the room where his fellow
              witnesses waited. No eﬀort was made to keep the witnesses from
              discussing their viewing of defendant who was observed, alone, in a
              room.

       226.     e court concluded:

                 e practices here utilized represent a classic illustration of what not
              to do in conducting pretrial identification procedures. It was
              unnecessary to display to the witnesses a single photo; no exigent
              circumstances justiﬁed a showup; and no argument can be advanced
              to support Detective Scarcella’s telling the witnesses that the police
              had “arrested the man we believe was responsible for the death of
              the deceased.” Based upon this abysmal showing, and the Police’s

                                             32
              patent disregard for accepted identification procedures, the court is
              left no choice but to exclude from trial all mention of such practices
              [emphasis added].

       227.   In 1990, David Ranta was charged with murder in the high-proﬁle shooting

death of a beloved Orthodox rabbi earlier that year.

       228.   Scarcella and his frequent partner Chmil were assigned to investigate the

killing.

       229.   At a pretrial hearing, Scarcella testiﬁed that several months after the

shooting, he spoke to a man named Alan Bloom, who had been arrested near the shooting

location.

       230.   Bloom was facing numerous robbery charges and many years in prison and

was incarcerated at Rikers Island.

       231.   Scarcella testiﬁed that Bloom had implicated men by the names of David

and Steve but did not give last names.

       232.   Scarcella testiﬁed that he then located photos of David Ranta and Steve

Sicar, placed them in a photo array or photo arrays, and showed them to Bloom, who

identiﬁed both men as having participated in the shooting.

       233.   At the hearing, Justice Egitto expressed his incredulity:

                     I’m still interested when a person gets arrested, when we have
              a police oﬃcer who tells us the name Steve comes up and he goes
              ahead to the Catch Unit and picks out a picture of Ranta and Steve
              when nobody told him Steve’s last name. I don’t know if he’s a
              medium of some kind. He also picked out the name of Ranta before
              anyone told him Ranta’s last name. From what I gather he heard the
              name David. Lo[] and behold they are the right people.



                                             33
                        It stretches the credulity of the court in how these pictures are
                 obtained.

          234.   Scarcella and Chmil also manufactured at least one lineup identiﬁcation of

Ranta by blatantly suggesting to a witness whom he should pick.

          235.   When an audio recording of the lineup came to light at trial, the defense

alleged on the record that the recording established the detectives’ misconduct during the

lineup.

          236.   Justice Egitto again admonished Scarcella, and now Chmil too, on the

record:

                          e more I hear this the more I am disillusioned with the
                 work of the detectives.

                         Here a young man of 14, 15 years of age says speciﬁcally I
                 think it is number three. e cop, probably Scarcella or Chmil, says,
                 okay, number three. From there on in the kid goes along with the
                 number three . . . .

                       He said, I think it is number three, which is not identifying
                 any one [emphasis added].

          237.     is witness later revealed that a detective had told him to “pick the guy

with the big nose.”

          238.   Justice Egitto made the following additional remarks about Scarcella’s and

Chmil’s conduct during the Ranta investigation:

                 I think what they have done in this case, in my opinion, is decide
                 that Mr. Ranta was the person, the guilty party, and then they went
                 out of their way to make sure it tied up neatly in a package.

                        ....

                        [T]hey decide the case and that is the reason why a lot of our
                 cases are being blown out when the People only have the police

                                                34
             oﬃcers to rely upon for their statements, such as narcotics cases and
             gun cases.      e detectives have to be taught here in New York State,
             unlike a lot of other places, we have a constitution. And they have
             to live up to it. . . . I think it is ridiculous the way cops take it upon
             themselves to be judge, jury, and partial executioner.

                    ....

                    I tell you this. In my opinion throughout this case the two
             detectives did all they could to tie it up in a neat package. . . . I don’t
             think what they did and the manner in which they did it was, shall
             we say, absolutely fair.

      239.   As a result of Scarcella’s and Chmil’s misconduct, Ranta was convicted.

      240.   Despite Justice Egitto’s comments, the NYPD conducted no meaningful

investigation of their misconduct and took no meaningful action to discipline them.

      241.      e Kings County District Attorney’s Oﬃce (“KCDAO”) itself moved to

vacate Ranta’s conviction in 2013, based on the extensive misconduct by Scarcella and

Chmil that had caused Ranta’s wrongful conviction.

      242.   It was also known or should have been known to NYPD policymakers that

in six diﬀerent homicide prosecutions, Scarcella had used the false and inherently

unbelievable “eyewitness” identiﬁcations of suspects by a single witness, Teresa Gomez.

      243.   Scarcella knew Gomez was addicted to crack and engaged in prostitution.

      244.   Using Gomez’s statements and testimony that she just happened to have

witnessed six murders, Scarcella made himself a hero in “solving” these homicide cases.

      245.   Scarcella regularly gave Gomez money and food when he needed her to

help him “solve” cases.




                                             35
       246.   Gomez testiﬁed that she had witnessed, among other homicides, the

September 1985 killing of Ronnie Durant, the December 1986 killing of Bruce Siblings,

and the January 1987 killing of Donald Manboardes.

       247.   Gomez claimed to have seen Robert Hill shoot both Siblings and

Manboardes, each on a separate occasion. Gomez claimed to have seen Alvena Jennette

and Darryl Austin shoot Ronnie Durant.

       248.       e ﬁrst of these three cases that came to trial involved the killing of

Siblings.

       249.   Gomez testiﬁed in that trial in 1988, saying that she had been hiding in the

closet of a crack den and, looking through a keyhole in the closet door, witnessed Hill

shoot Siblings.

       250.   After a defense investigator testiﬁed that the closet door had no keyhole,

Hill was acquitted in that case.

       251.   Based upon this trial, the NYPD knew that Gomez was an untruthful and

unreliable witness.

       252.   Nevertheless, Scarcella presented Gomez as an eyewitness in the killings of

Manboardes and Durant.

       253.   At the Manboardes trial, in which Robert Hill again was a defendant,

Gomez admitted she had lied at the previous trial.

       254.   In addition, her testimony was contradicted by the forensic evidence.

       255.   Nevertheless, Hill was convicted of the killing of Manboardes.



                                               36
          256.   Gomez, still in 1988, testiﬁed that she had witnessed Jennette and Austin

shoot Durant.

          257.   Jennette and Austin were convicted of Durant’s murder.

          258.   Another of the homicide cases in which Scarcella secured Gomez’s

testimony was dismissed during trial after Gomez failed to appear for her cross-

examination.

          259.     e prosecutor who conducted Hill’s two trials and used Hill’s testimony

knew that, as he later admitted, Gomez was “ravaged from head to toe by the scourge of

crack cocaine,” and opined that “[i]t was near folly to even think that anyone would

believe Gomez about anything, let alone the fact that she witnessed the same guy kill two

diﬀerent people.”

          260.   Yet after obtaining Hill’s conviction based upon Gomez’s testimony,

Scarcella and this prosecutor celebrated together by smoking Scarcella’s expensive

cigars.

          261.   Scarcella was open about his attitude, saying: “Are there rules when it

comes to homicide? No. No, there are none. I lie to them. I will use deception.         e bad

guys don’t play by the rules when they kill Ma and Pop, shoot them in the head, ruin the

lives of their family. I don’t play by the rules.”

          262.     e KCDAO voluntarily vacated the convictions of Hill, Jennette, and

Austin in 2014, after ﬁnally conceding that Gomez was an unreliable witness.

          263.   In 1992, Rosean Hargrove and John Bunn were convicted of murder in a

case developed by Scarcella and Chmil.

                                               37
       264.     e detectives’ “investigation” of the underlying shooting should have

raised red ﬂags immediately based upon discrepancies in the evidence about how they

came to focus on the suspects and the procedures they used to obtain identiﬁcation

evidence.

       265.   Hargrove’s and Bunn’s convictions were vacated in 2015 and 2016,

respectively, based largely on evidence of Scarcella’s history of unlawful behavior.

       266.   Upon vacating Hargrove’s conviction, the hearing court summarized

Scarcella’s pattern of misconduct:

                 e ﬁndings of this court are that the assigned Detective, Louis
              Scarcella, was at the time of the investigation [in 1991] engaged in
              false and misleading practices.      e cases of David Ranta, Derrick
              Hamilton, Robert Hill, Alvena Jennette and Darryl Austin that were
              investigated by Scarcella and prosecuted contemporaneously with
              this case in the early nineties demonstrate this pattern and practice.
              [ is decision was issued before several more cases involving
              Scarcella were overturned.] e pattern and practice of Scarcella’s
              conduct which manifest a disregard for rules, law and the truth
              undermines our judicial system and gives cause for a new review of
              the evidence.

People v. Hargrove, 49 Misc.3d 1208(A), at *8 (N.Y. Sup. Ct. Kings Cty. 2015)

(emphasis added), aﬀ’d, 162 A.D.3d 25 (2d Dep’t 2018).

       267.   In or about 1992, Sharon Valdez, after testifying against murder defendant

Ronald Pondexter, told Pondexter’s lawyer that Scarcella had coerced her into falsely

implicating Pondexter by threatening to cause her to lose custody of her baby.

       268.     ese allegations came out in court.

       269.   Valdez retook the stand but invoked the Fifth Amendment rather than

recant her identiﬁcation.

                                            38
       270.   In 1996, the Court of Appeals ordered a new trial on the ground that the

trial court had not adequately considered whether to strike Valdez’s testimony in light of

her recantation to Pondexter’s attorney.

       271.   In 1993, Jewel Smith said in a sworn statement that she had identiﬁed

Derrick Hamilton at his murder trial only after Scarcella secretly threatened to jail her

and cause her children to be taken away if she didn’t inculpate Hamilton.

       272.   In 2015, the KCDAO voluntarily reversed Hamilton’s conviction after

concluding that Smith’s identiﬁcation of Hamilton, procured by Scarcella, was

“incredible” and “untruthful.”

       273.   Detective Chmil produced a witness named Jeﬀrey Campbell in at least one

murder prosecution and by his own admission “dealt with [Campbell] a few times.”

       274.   Like Gomez, Campbell was addicted to crack cocaine. According to

Chmil, Campbell was “a lot like” Gomez, and “[s]ometimes [Campbell would] tell you

the truth, sometimes he wouldn’t.”

       275.   In 1994, Campbell said in a sworn statement that Chmil had given him a

script on which to base his testimony in the 1987 murder trial of Valance Cole.

       276.   Campbell admitted giving false testimony because, after Chmil introduced

him to prosecutors, Chmil promised to drop pending criminal charges against him if he

testiﬁed.

       277.   At his March 1997 murder trial, Jabbar Washington testiﬁed that he had

falsely confessed to murder only after Scarcella physically abused him and fed him the

details of the crime.

                                             39
       278.   Washington was convicted based on this confession and on Scarcella’s

testimony that an eyewitness had identiﬁed Washington in a lineup.

       279.   In 2013, the KCDAO voluntarily overturned Washington’s conviction after

it was discovered that the eyewitness had told a prosecutor, contrary to Scarcella’s

testimony, that she had not identiﬁed Washington in the lineup.     e KCDAO noted that

Scarcella’s false testimony with regard to the lineup cast doubt on his denials about

having coerced Washington’s confession.

       280.   Also in March 1997, Sundhe Moses testiﬁed at his murder trial that he had

falsely confessed to a shooting only after Scarcella physically coerced him into doing so.

He was convicted based on this confession.

       281.   In 2018, a state court vacated Moses’s conviction based largely on the

unreliability of Moses’s confession in light of Scarcella’s pattern of misconduct.

       282.   Roger Logan was convicted in 1997 based upon eyewitness testimony

developed by Scarcella that could not have been true because the eyewitness was in jail at

the time—a fact that was withheld from the defense at trial.

       283.   In 2014, the KCDAO voluntarily reversed Logan’s conviction after

concluding based on a reinvestigation that the witness’s testimony “was in fact false.”

       284.   At her February 1998 trial, Vanessa Gathers testiﬁed that Scarcella and

Chmil had intimidated her, threatened her, and fed her the details that she included in her

false confession.




                                             40
        285.   In 2016, the KCDAO voluntarily vacated Gathers’s conviction based on the

unreliability of her confession, noting that her statements reﬂected “an acquiescence to

various scenarios that were put to her” by Scarcella.

        286.   Based on the above pervasive misconduct by Scarcella and Chmil, NYPD

policymaking oﬃcials knew or should have known that the detectives were coercing

confessions, manufacturing false or unreliable identiﬁcation evidence, intentionally

securing testimony that they knew to be false, giving false testimony themselves, and

suppressing evidence favorable to criminal defendants which they knew they were

obligated to disclose.

        287.   Yet these policymaking oﬃcials failed to take meaningful steps to

supervise or discipline Scarcella or Chmil to ensure that such misconduct did not

continue.

        288.   Instead, the NYPD treated Scarcella and Chmil as heroes for obtaining

arrests and convictions at a blistering rate, thus sending a clear message to the entire

NYPD police force that such misconduct would be not just tolerated but celebrated.

        289.   Another of the many homicide detectives who engaged in repeated

misconduct to which NYPD policymakers were deliberately indiﬀerent was Michael

Race.

        290.   Race admitted that he investigated 750 murder cases but only one was

“done the correct way, from A to Z.”

        291.   An NYPD colleague testiﬁed that Race



                                             41
               had a reputation among detectives for feeding informants and
               witnesses details about crimes [and] that Race had a reputation of
               referring informants and witnesses to the TIPS hotline so they could
               collect rewards for information, which is a violation of police
               procedure because of the risk of kickbacks.

Blake v. Race, 487 F. Supp. 2d 187, 204 (E.D.N.Y. 2007).

       292.    Race caused both Jeﬀrey Blake and Ruben Ortega to be arrested and

convicted on the word of a single informant produced by Race, Dana Garner.

       293.    Race fed Garner the details that Garner then provided in testimony against

the two men.

       294.    In 1990, Garner told police he had seen Ortega murder a man; during the

same meeting with police, he said he had seen Blake murder two men a week earlier.

       295.    Ortega was convicted of murder in 1991 based on Garner’s testimony and

sentenced to 25 years to life.

       296.    Blake was also convicted of murder in 1991 based on Garner’s testimony

and sentenced to 36 years to life.

       297.    During Blake’s prosecution, Garner told police that Garner’s girlfriend had

also witnessed Blake commit the double murder, but the police either never attempted to

corroborate this or failed to disclose that the girlfriend denied having witnessed the

murders.

       298.    At trial, Garner tried to recant his story, but after prosecutors threatened

him, he retook the stand and testiﬁed against Blake.

       299.    A cousin of Garner’s testiﬁed that Garner had not been in New York at the

time of the double murder.

                                              42
       300.   Two years later, Garner signed a sworn statement saying that he had not

witnessed the killings for which Blake was convicted, but he then refused to testify to this

in court.

       301.     rough it all, neither Race nor any other NYPD oﬃcers further

investigated Garner’s obviously questionable stories about the crimes he had testiﬁed to

witnessing, and no NYPD policymaking oﬃcials investigated Race’s obviously

questionable handling of Garner as a witness.

       302.   Eventually, Blake’s lawyers located Garner’s girlfriend, who denied having

witnessed the killings.

       303.   In 1998, the KCDAO conceded that Garner was an unreliable witness and

consented to vacating Blake’s conviction.

       304.   In 1999, Garner signed a sworn statement recanting his accusations against

Ortega and against another man, Timothy Crosby, whom Garner had previously accused

of kidnapping him, resulting in Crosby’s conviction and sentence of 10 years to life.

       305.     at same year, a state judge vacated Crosby’s conviction after ﬁnding

Garner to be “a completely unreliable witness.”

       306.   In 2003, the Second Circuit vacated Ortega’s conviction based on the

unreliability of Garner’s testimony.

       307.   During civil litigation following the vacatur of Blake’s conviction, Garner

testiﬁed that Race had fed him the details that he repeated in his allegations and eventual

testimony in the Blake and Ortega cases. He also testiﬁed that Race had threatened to

charge him with crimes if he didn’t implicate Blake and Ortega.

                                            43
       308.   Garner further testiﬁed that, during a lineup in the Blake case, a detective—

he claimed he could not remember which one but knew that Race was at least present at

the lineup—had told him to “just point out Jeﬀrey Blake.” When Garner hesitated, the

detective said, “I know you see him, just go ahead and point him out,” and claimed

Garner was “looking in [Blake’s] direction . . . leaning in his direction.”

       309.   Despite Garner’s evident unreliability as a witness and Race’s reputation

among his NYPD colleagues for feeding witnesses details about crimes, NYPD

policymaking oﬃcials made no meaningful eﬀorts to scrutinize Race’s conduct in these

investigations.

       310.   Another case that illustrates the pattern of misconduct to which NYPD

policymaking oﬃcials were deliberately indiﬀerent is that of Zaher Zahrey.

       311.   From 1994 to 1996, various senior detectives from the NYPD’s Internal

Aﬀairs Bureau (“IAB”) tried to frame Zahrey, an NYPD detective whom they suspected

of being corrupt, for drug-related crimes including murder.

       312.       e initially-assigned detective, Sgt. Robert Boyce, tape-recorded himself

encouraging a state prisoner whom he knew to be serial robber and murderer addicted to

crack, Sidney Quick, to adopt a false story Boyce suggested to him implicating Zahrey in

a series of murders, robberies, and drug deals.

       313.   Boyce knew the story was false because it contradicted Quick’s prior

statements as well as independent police investigation.




                                             44
       314.    Boyce improperly promised Quick a “very, very, very sweet deal” and to

“drive [Quick] home” if, contrary to his prior statements, he’d “nail Zack to a cross” by

accusing Zahrey of being present for and participating in these crimes.

       315.    Later, when other IAB detectives could not corroborate Quick’s

manufactured claims, they convinced the United States Attorney’s Oﬃce in Brooklyn to

take over the case by concealing the Quick tape from it.

       316.    While Quick was refusing to cooperate with the federal authorities, the

assigned IAB detective worked with a prosecutor from the KCDAO, Teresa Corrigan, to

use secret coercion and under-the-table promises to induce Quick into agreeing to testify.

       317.    Zahrey ultimately was acquitted, but not until he had spent nearly nine

months in jail on the false charges.

       318.    Zahrey also was acquitted by an NYPD administrative judge who found

that Boyce had led Quick to manufacture false allegations, a ﬁnding that was ratiﬁed by

the Police Commissioner.

       319.    Rather than be disciplined for his misconduct in the Zahrey case, Boyce

was continually promoted until he became city-wide Chief of Detectives.

       320.    None of the other IAB personnel involved in the Zahrey case were

disciplined.

       321.    NYPD detectives also committed misconduct to obtain a corrupt murder

conviction in 1995 in the Jabbar Collins case.




                                             45
       322.     e assigned homicide detective, Vincent Gerecitano, refused to accept the

denial of a witness, Edwin Oliva, who had just been arrested for an unrelated robbery,

that he knew anything about the murder in question.

       323.   Gerecitano detained Oliva, who was addicted to heroin, while he was going

through withdrawal and was drooling, crying, exhausted, and desperate.

       324.   Gerecitano coerced Oliva into signing a sworn written statement

implicating Collins by refusing to summon medical assistance for Oliva while

simultaneously promising him that he would assist Oliva in obtaining leniency from the

KCDAO.

       325.   Gerecitano omitted all these circumstances from his written report.

       326.   Later, before trial, Oliva recanted his coerced written statement, but

prosecutors, evidently unaware of how Gerecitano had coerced Oliva’s original sworn

written statement, brought in Gerecitano to pressure Oliva to recant his recantation.

       327.   Ultimately, in 2010, after Collins had spent 16 years in prison, prosecutors

revealed the recantation, a federal judge ordered Collins’s release, and all charges were

dismissed.

       328.   At the time of Plaintiﬀ’s prosecution, NYPD policymaking oﬃcials were

on notice of numerous instances, in addition to the aforementioned cases, in which

detectives improperly manufactured false or unreliable identiﬁcations.

       329.   After the arrest of Kareem Bellamy in 1994 for a stabbing death, NYPD

Detective John Gillen conducted a lineup that included Bellamy.

       330.     e only known eyewitness could not positively identify Bellamy.

                                            46
      331.   As in Plaintiﬀ’s case, the detective took the witness into a private room for

an improper, private meeting, after which the witness suddenly claimed to be certain that

Bellamy was the perpetrator.

      332.      e witness’s identiﬁcation of Bellamy was a signiﬁcant cause of

Bellamy’s conviction at trial. He was incarcerated for 14 years before his conviction was

overturned and the charges against him dismissed.

      333.   In 1996, the same Detective Gillen conducted a lineup in the investigation

of Emmett Wheaton for a robbery.

      334.   At the lineup, Wheaton heard Gillen saying to the witness, “Is it number

four? Is it number four? Is it number four?”

      335.      e witness picked out Wheaton (no. 4) and he was arrested and charged.

      336.   Wheaton was acquitted at trial, but only after spending almost a year in jail.

      337.   In 1999, NYPD detectives brought Jason Chambers, who had witnessed a

murder, to view a lineup containing suspect Pierre Jenkins. Chambers picked Jenkins.

      338.      e next year at a pretrial hearing, Chambers testiﬁed that he had picked

Jenkins only after the detectives had told him: “you got to pick somebody. It was like,

you got to get him. Pick somebody.”

      339.   Chambers then recanted his identiﬁcation of Jenkins.

      340.   Asked why he had picked Jenkins originally, Chambers said: “Because the

detectives were, like, you had to pick somebody. I just wanted to go home and they were

just, like, forcing me to pick somebody.”



                                            47
        341.   After Chambers’s recantation, prosecutors dropped the murder charges

against Jenkins.

        342.   In 1999, NYPD detectives investigating a 1999 deadly shooting conducted

a lineup containing suspect Ronald Ambrose.

        343.   Witness Edgar Rivera had, within an hour of the shooting, identiﬁed

another man as the perpetrator.

        344.   Rivera viewed the lineup containing Ambrose and did not identify

Ambrose.

        345.   Detective Jose Rosario then took Rivera into an oﬃce at the police precinct.

Approximately 20 minutes later, Rosario and Rivera returned, and Rivera positively

identiﬁed Ambrose as one of the shooters.

        346.   After this identiﬁcation, Ambrose was indicted for murder.

        347.   Based on independent exculpatory evidence, Ambrose was acquitted at

trial, but only after having served over two years in pretrial detention.

        348.       ese allegations were known to the NYPD by 2004 at the latest, when

Ambrose ﬁled a federal lawsuit against Rosario, other detectives, and the City of New

York.

        349.   In 2009, Ricardo Benitez, a parolee, was arrested on suspicion of robbing a

Radio Shack store.

        350.   NYPD oﬃcers Raul Lopez and Frank Libretto deliberately prepared a

highly suggestive lineup to ensure that Benitez was identiﬁed. Benitez appeared to be 15

to 20 years older than the ﬁllers in the lineup, had much darker skin, was noticeably

                                             48
thinner, and was sickly-looking, unshaven, and disheveled, whereas the ﬁllers all were

hale and clean-cut police oﬃcers.

       351.   A Queens ADA, Tino Grillo, who was present to supervise the lineup, told

Detectives Lopez and Libretto that it was improperly suggestive and requested that they

select new ﬁllers, but the detectives refused.

       352.   Based on this identiﬁcation, a grand jury, which was not informed of the

suggestiveness of the lineup, indicted Benitez.

       353.   Benitez was convicted and spent almost six years in prison before his

conviction was reversed and he was acquitted on retrial.

       354.   Upon information and belief, NYPD employees caused numerous

additional false arrests, prosecutions, and convictions by improperly manufacturing false

or unreliable identiﬁcations.

       355.   In none of the numerous instances of misconduct by NYPD employees

listed above did NYPD policymaking oﬃcials meaningfully supervise or discipline the

NYPD employees in question.

       356.   Evidence from recent years shows that the NYPD’s deliberate indiﬀerence

to constitutional violations by police oﬃcers persists.

       357.   In 2014, a court dismissed attempted murder charges against Tyrone Brown

after an eyewitness who had viewed a lineup revealed that she had ﬁrst picked out a ﬁller,

but then, after one of the NYPD detectives conducting the lineup sighed and told her to

take her time, changed her answer and picked the defendant, which elicited a nod from

the two detectives in the room.

                                             49
       358.       e witness revealed that, in fact, she still believed that the original person

she picked was the shooter.3

       359.       e problem of “testilying” documented by the Mollen Commission Report

has been permitted, during the ensuing years, to continue to fester, as the New York Times

recently documented.4

       360.       e Times reported that there were “more than 25 occasions since January

2015” in which “judges or prosecutors determined that a key aspect of a New York City

police oﬃcer’s testimony was probably untrue.”            e article noted that these cases

represented “almost certainly only a fraction” of the actual instances of testilying, since

“a vast majority of cases end in plea deals before an oﬃcer is ever required to take the

witness stand.”

       361.       e article highlighted two cases where “oﬃcers appear to have given false

accounts about witness identiﬁcations.”

       362.    A current 10-year veteran of the NYPD, when interviewed by the Times,

stated: “‘    ere’s no fear of being caught . . . . You’re not going to go to trial and nobody

is going to be cross-examined.’”




   3
      Post-incident evidence is relevant to a claim of municipal liability as it may “shed some
light on what policies existed in the city on the date of an alleged deprivation of constitutional
right.” Bordanaro v. McLeod, 871 F.2d 1151, 1167 (1st Cir. 1989); see also Henry v. Cty. of
Shasta, 132 F.3d 512, 519 (9th Cir. 1997) (“[W]e reiterate our rule that post-event evidence is
not only admissible for purposes of proving the existence of a municipal defendant’s policy or
custom, but is highly probative with respect to that inquiry.”).
   4
    See Joseph Goldstein, ‘Testilying’ by Police: A Stubborn Problem, N.Y. Times, Mar. 18,
2018, https://www.nytimes.com/2018/03/18/nyregion/testilying-police-perjury-new-york.html.

                                                 50
       363.      e Times reported that “[s]everal uniformed patrol oﬃcers said they have

long suspected that the track record of plainclothes anti-crime teams for making weapons

and drug arrests was bolstered by illegal searches and a tolerance for lying about them.”

       364.   In a follow-up article, the Times reported that, out of 81 cases in which the

Civilian Complaint Review Board (“CCRB”) had found that an NYPD oﬃcer had made a

false statement and the NYPD had reported some response to the ﬁnding, NYPD

policymaking oﬃcials had disciplined oﬃcers in only two of the cases.5

       365.      e CCRB told the reporter that, in addition to these 81 cases, the CCRB

had made ﬁndings of false statements in “dozens of other” cases, but the NYPD never

even responded to these ﬁndings.

       366.   Also this year, BuzzFeed reported that it had obtained NYPD ﬁles revealing

that “from 2011 to 2015 at least 319 New York Police Department employees who

committed oﬀenses serious enough to merit ﬁring were allowed to keep their jobs.”6

       367.   At least 50 of these instances of misconduct involved oﬃcers making

misleading or “inaccurate” statements in oﬃcial records or to grand juries, district

attorneys, or internal aﬀairs investigators.




   5
     See Joseph Goldstein, Promotions, Not Punishments, for Oﬃcers Accused of Lying, N.Y.
Times, Mar. 19, 2018, https://www.nytimes.com/2018/03/19/nyregion/new-york-police-perjury
-promotions.html.
   6
     Kendall Taggart & Mike Hayes, Secret NYPD Files: Oﬃcers Who Lie And Brutally Beat
People Can Keep Their Jobs, BuzzFeed, Mar. 5, 2018, https://www.buzzfeednews.com/article
/kendalltaggart/secret-nypd-ﬁles-hundreds-of-oﬃcers-committed-serious.

                                               51
       368.   In every instance, NYPD policymaking oﬃcials who had “ﬁnal authority in

disciplinary decisions, assigned these oﬃcers to ‘dismissal probation,’ a penalty with few

practical consequences.”

       369.   Further, NYPD policymaking oﬃcials have withheld records of such

misconduct from the City’s District Attorneys’ Oﬃces.7

       370.   Based on the above, NYPD policymaking oﬃcials knew or should have

known, at the time of Plaintiﬀ’s prosecution, that NYPD employees were manufacturing

false evidence, including false or unreliable lineup identiﬁcations, for the purpose of

creating false grounds for establishing probable cause to arrest and prosecute suspects

and to inﬂuence juries to return convictions.

       371.   With deliberate indiﬀerence to such misconduct, NYPD policymaking

oﬃcials failed to take adequate steps to train, supervise, or discipline NYPD employees

to prevent or deter such constitutional violations from occurring.

       372.      is policy of deliberate indiﬀerence directly, foreseeably, proximately, and

substantially caused the violations of Plaintiﬀ’s federal constitutional rights in this case

and his resulting injuries.

       373.   By virtue of the foregoing, Defendant City of New York is liable for

Plaintiﬀ’s wrongful prosecution and conviction and all resultant damages.




   7
      See James C. McKinley Jr., Manhattan District Attorney Demands Access to Police
Records, N.Y. Times, July 8, 2018, https://www.nytimes.com/2018/07/08/nyregion/manhattan
-district-attorney-police-records.html.

                                              52
                                SIXTH CAUSE OF ACTION

                 State-law negligent hiring, training, and supervision.
                 Defendant City of New York based on misconduct by
                 employees of the NYPD.

          374.   Plaintiﬀ repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

          375.   During all times material to this Complaint, Defendant City of New York,

through its policymakers, owed a duty to the public at large and to Plaintiﬀ, which such

policymakers knowingly and intentionally breached, or to which they were deliberately

indiﬀerent, to implement policies, procedures, customs, and practices suﬃcient to

prevent, deter, and avoid conduct by their subordinates violating the aforementioned

constitutional rights of criminal suspects or defendants and of other members of the

public.

          376.   Defendant City of New York is liable to Plaintiﬀ because of its negligent

failure to adequately hire, train, supervise, and discipline its agents, servants and/or

employees employed by the NYPD with regard to their aforementioned duties, and

because such negligence was a substantial and foreseeable cause of the injuries Plaintiﬀ

suﬀered.


                              SEVENTH CAUSE OF ACTION

                 42 U.S.C. § 1983 and Monell. Municipal liability for the
                 conduct of prosecutors in the D.A.’s Oﬃce. Defendant
                 City of New York.

          377.   Plaintiﬀ repeats and realleges each allegation contained in ¶¶ 1-204 as if

fully set forth herein.
                                               53
       378.   Before and during Plaintiﬀ’s trial, Defendant O’Connor knew that the

defense wanted to show that Fernando Caban was likely the actual shooter of Mervin

Fevrier.

       379.   As set forth above, O’Connor knew of evidence that pointed to Caban as

the actual shooter but failed to disclose this information to Plaintiﬀ or his attorney despite

an obligation to do so under Brady. See ¶¶ 104-108, supra.

       380.   Knowing of this additional evidence that he had withheld, O’Connor misled

the court into ruling that there was insuﬃcient proof to support a third-party culpability

defense. See ¶¶ 109-110, supra.

       381.   O’Connor’s withholding of crucial evidence pointing to Caban’s guilt and

his misleading of the court violated Plaintiﬀ’s rights to due process and a fair trial under

the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution.

       382.   In addition to this violation, O’Connor further infringed Plaintiﬀ’s

constitutional rights to due process and a fair trial by:

              a.      improperly inﬂuencing Fevrier to falsely identify Plaintiﬀ following
                      the lineup, in the grand jury, and at trial, see ¶¶ 53-70, 97-98, 172-
                      204, supra;

              b.      using false and misleading testimony to deceive the grand jury to
                      indict Plaintiﬀ, see ¶¶ 83-96, supra; and

              c.      during his summation, making false or misleading arguments,
                      arguing “facts” not in evidence, improperly vouching for the
                      prosecution’s case, improperly attacking Plaintiﬀ’s character and
                      alleged criminal propensity, and violating other fundamental rules of
                      conduct intended to ensure the fairness of the trial, see ¶¶ 111-124,
                      supra.



                                              54
       383.   Following Plaintiﬀ’s unlawful conviction, O’Connor and other prosecutors

continued to suppress the evidence pointing to Caban despite Plaintiﬀ’s numerous eﬀorts

to obtain it and consistently resisted Plaintiﬀ’s eﬀorts to overturn his conviction, resulting

in his serving almost ten years in prison.

       384.   Individually and collectively, the violations by O’Connor and other D.A.’s

Oﬃce personnel of Plaintiﬀ’s constitutional rights and their prolonging of Plaintiﬀ’s

injuries were directly, foreseeably, proximately, and/or substantially caused by conduct

chargeable to Defendant City of New York amounting to deliberate indiﬀerence to the

constitutional rights of persons, including Plaintiﬀ, subject to investigation and

prosecution by the D.A.’s Oﬃce under the leadership of the Queens County District

Attorney (“D.A.”).

       385.      e D.A. and his authorized delegates at all relevant times had ﬁnal

authority, and constituted a City policymaker for whom the City is liable, with respect to

the management of personnel employed by or assigned to the D.A.’s Oﬃce.

       386.      e County of Queens is a subdivision of Defendant City of New York.

       387.      e D.A., at all relevant times, was and is an elected oﬃcer of Queens

County, and the D.A.’s Oﬃce was and is funded out of the City’s budget.

       388.      e D.A. was and is designated a “local oﬃcer,” rather than a “state

oﬃcer,” under New York Public Oﬃcers Law § 2.

       389.      e D.A. and his assistant district attorneys are agents and employees of

Defendant City of New York.



                                             55
       390.        e State of New York has provided by statute that Defendant City’s

constituent counties (including Queens County), and hence Defendant City itself, are

liable for torts committed by County oﬃcers and employees, such as the D.A. and his

assistants. See N.Y. County Law §§ 53, 941.

       391.        e City represents such oﬃcers and employees in judicial proceedings and

indemniﬁes them because they are City oﬃcials.

       392.   Under the principles of municipal liability for federal civil rights violations,

the D.A. or his authorized delegates have ﬁnal managerial responsibility for training,

instructing, supervising, and disciplining attorneys and other employees of the D.A.’s

Oﬃce regarding their conduct in the prosecution of criminal matters, including, but not

limited to:

              a.       their constitutional obligation not to create or to otherwise use false,
                       misleading, or unreliable evidence, testimony, statements, or
                       argument during criminal proceedings, including but not limited to
                       manufactured lineup identiﬁcations and in-court identiﬁcation
                       testimony;

              b.       their constitutional obligation to correct evidence, testimony,
                       statements, and argument that they know or should know is false,
                       inaccurate, incomplete, misleading, or unreliable, when it is
                       presented or thereafter; and

              c.       their continuing constitutional obligation to timely and fully disclose
                       material evidence and information favorable to the defense as set
                       forth in Brady, Giglio, and their progeny.

       393.        e D.A. or his authorized delegates maintained a policy, custom, or

practice of deliberate indiﬀerence to past violations by QCDAO employees of these

constitutional obligations, to the risk of future such violations by QCDAO employees,


                                               56
and to the obvious need to train, supervise, and discipline QCDAO employees with

respect to these obligations.

       394.        e aforesaid deliberate or de facto policies, procedures, regulations,

practices and/or customs, including the failure to properly instruct, train, supervise,

and/or discipline employees with regard thereto, were implemented or tolerated by

policymaking oﬃcials for Defendant City, including, but not limited to, the D.A. and his

delegates, who knew:

              a.       to a moral certainty that such policies, procedures, regulations,
                       practices, and/or customs concern issues that regularly arise in the
                       investigation and prosecution of criminal cases;

              b.       that such issues present employees with diﬃcult choices of the sort
                       that instruction, training, supervision, and discipline will make less
                       diﬃcult;

              c.       that employees facing such issues have strong incentives to make the
                       wrong choices, especially given the pressure the D.A.’s Oﬃce places
                       on prosecutors to win convictions at any cost;

              d.       that the wrong choice by municipal employees concerning such
                       issues will frequently cause the deprivation of the constitutional
                       rights of the accused and cause him constitutional injury; and

              e.       that employees of the D.A.’s Oﬃce had a history of making wrong
                       choices in such matters.

       395.        e aforementioned policymaking oﬃcials had the knowledge and the

notice alleged in the preceding paragraph based upon:

              a.       numerous credible allegations, many substantiated by judicial
                       decisions (some of which are listed in Exhibit A, which is
                       incorporated herein by reference) that Queens County ADAs had:

                       i.     participated in the manufacturing of false testimony or
                              evidence, including identiﬁcation evidence;


                                               57
                       ii.    presented or failed to correct false or misleading testimony
                              and argument;

                       iii.   failed to disclose information favorable to the defense that
                              was required to be disclosed by the constitutions and the laws
                              of the United States and of the State of New York; and

                       iv.    made arguments at trial that were so false, misleading, or
                              otherwise improper that they deprived the defendant of due
                              process and a fair trial; and

              b.       the inherent obviousness of the need to train, supervise, and/or
                       discipline ADAs in the aforementioned constitutional obligations to
                       counteract the pressure that the D.A.’s Oﬃce applied to prosecutors
                       to obtain convictions.

       396.   During all times material to this complaint, the City, through its

policymaker, the D.A., owed a duty to the public at large and to Plaintiﬀ to implement

policies, procedures, customs, and practices suﬃcient to prevent, deter, and avoid

conduct by subordinates that violate the constitutional rights of criminal suspects or

defendants and of other members of the public.

       397.   However, the D.A. and his designees, as policymakers for the City,

knowingly and intentionally breached, or were deliberately indiﬀerent to, this duty.

       398.   Current Queens D.A. Richard Brown served as a justice of the Appellate

Division, Second Department, from March 1981 until 1991, when he became D.A.

       399.        ere were numerous decisions by the Appellate Division during the period

preceding his initial term as D.A., when Brown was a justice of the same court,

excoriating ADAs for violating the aforementioned fair trial rights of criminal

defendants.




                                              58
       400.      irty-three of these decisions, from the period 1985 through 1990, are

listed in Exhibit A, which is incorporated herein by reference.

       401.      ese decisions were so numerous and so strongly worded that they

suggested the existence of an anything-goes culture and practice aimed at obtaining

convictions no matter the cost to criminal defendants’ constitutional rights.

       402.   Nevertheless, upon becoming D.A. himself in 1991, Brown, through his

deliberate indiﬀerence, permitted this culture to continue.

       403.   He did so by failing to conduct internal disciplinary investigations or to

discipline the prosecutors who were known to commit such violations, failing to refer

such individuals for possible discipline by the Appellate Division’s Disciplinary or

Grievance Committees, and failing to ensure they were properly trained and supervised.

       404.   Instead of disciplining prosecutors who were found to have violated the

constitutional right of criminal defendants to a fair trial, the D.A.’s policy, custom, or

practice was to give these prosecutors raises, promotions, and commendations, based in

part on their record of winning at trial and extracting guilty pleas, even in weak cases,

while ignoring or discounting judicial ﬁndings of misconduct by these prosecutors.

       405.   Exhibit A lists and summarizes 84 court decisions (numbers 34-117) that

have been handed down during Mr. Brown’s tenure as D.A.

       406.      ese decisions found that Queens prosecutors, as in Plaintiﬀ’s case, had

wrongfully withheld favorable information from the defense, used or failed to correct

false or misleading evidence or argument, or engaged in misconduct, often pervasive,

during summations.

                                              59
       407.   Upon information and belief, none of the prosecutors responsible for the

wrongdoing that occurred in these cases were meaningfully disciplined, if they were

disciplined at all, by the D.A. or his designees.

       408.      e D.A.’s failure to take any reasonable measures to discipline prosecutors

responsible for such constitutional violations incentivized them and their colleagues to

continue to violate the constitutional rights of criminal defendants.

       409.   Prosecutors knew they were likely to be rewarded for winning but would

suﬀer no negative personal consequence in the unlikely event their misconduct was

exposed.

       410.   Further encouraging prosecutors to win at any cost, including violating the

constitutional rights of the accused, was their knowledge that the D.A., due to his

indiﬀerence, had not promulgated or published any employee handbook or other oﬃce-

wide publication setting forth either rules of behavior for prosecutors in handling criminal

investigations or prosecutions, or procedures for disciplining prosecutors who violated

established rules of behavior.

       411.      e D.A.’s indiﬀerence to compliance with Brady disclosure obligations

was further communicated to line prosecutors by the QCDAO’s establishment of its self-

styled “Chinese Wall” policy, which ﬂagrantly violated constitutional requirements.

       412.   Under the United States and New York State Constitutions, it was clearly

established that the D.A.’s Oﬃce as an entity had the obligation to disclose evidence

favorable to the defense, without regard to the individual knowledge or intent of any

individual prosecutor.

                                             60
       413.   Nevertheless, under the “Chinese Wall” policy, prosecutors assigned to try

criminal cases were kept in the dark, and encouraged not to inquire, about promises or

beneﬁts that their cooperating witnesses received from other prosecutorial personnel to

induce them to testify favorably for the D.A.’s Oﬃce.

       414.     e predictable result of this policy was that the defense and the jury

wouldn’t learn about circumstances known to the D.A.’s Oﬃce that potentially aﬀected

such witnesses’ truthfulness and that false testimony by such witnesses denying receipt of

promises and beneﬁts would go uncorrected.

       415.   Prosecutors were trained in this policy, and D.A. Brown permitted it to

continue long after a trial judge, the New York Appellate Division, and then the New

York Court of Appeals each condemned it as a ﬂagrant violation of the constitutional

rights of the accused.

       416.   At the joint trial of co-defendants Gary Steadman and Raymond Blair in

1990, a key prosecution witness, Tony Malloy, testiﬁed to certain beneﬁts he had

received from the D.A.’s Oﬃce but denied that prosecutors had promised him leniency

with respect to several pending felonies that could result in a lengthy period of

imprisonment.

       417.   Later in the trial, the defense learned that his testimony was false; in fact, a

senior prosecutor in the D.A.’s Oﬃce had promised Malloy’s attorney that, in exchange

for favorable testimony, Malloy could avoid prison altogether.

       418.   Steadman and Blair were convicted of manslaughter and related oﬀenses.



                                             61
       419.     Ruling on the defense’s motion for a mistrial or dismissal based on this late

revelation of Brady material, the trial court found that the deal was “deliberately not

communicated from the executive level of the Queens District Attorney’s Oﬃce to the

trial attorneys.”      e court denounced the “Chinese Wall” policy and directed that it be

discontinued:

                [T]his court cannot adequately express in words its disgust that the
                trial was impacted by a shabbily structured cooperation charade. . . .

                      Any reasonable interpretation of what happened here must
                conclude that . . . the executive level of the of the Queens District
                Attorney’s Oﬃce improperly attempted to shield a witness from
                “Brady” evidence disclosure . . . . It is hoped that this . . . will never
                again be attempted . . . . [emphasis added]

       420.         e trial court nevertheless denied the defense motion since the jury had

eventually learned of the promises to Malloy.

       421.         e Appellate Division “share[d] the trial court’s condemnation of the

tactics employed” by the D.A.’s Oﬃce but aﬃrmed the conviction for the same reason.

People v. Blair, 186 A.D.2d 665, 668 (2d Dep’t 1992), rev’d sub nom. People v.

Steadman, 82 N.Y.2d 1 (1993).

       422.         e Court of Appeals, however, ordered a new trial, ruling that “the scheme

employed by the District Attorney’s oﬃce,” which revealed “a determined eﬀort . . . to

avoid” its Brady obligations, “undermine[d] the purposes of the Brady and [related state]

rules” and “cannot be condoned.” Steadman, 82 N.Y.2d at 6-7.




                                                62
       423.   Two years after the trial court in the Blair and Steadman case excoriated the

D.A.’s Oﬃce for the “Chinese Wall” policy and expressed its expectation that the

practice would be halted, the same policy was still in eﬀect.

       424.   At the attempted murder trial of Shih Wei Su in 1992, a crucial prosecution

witness falsely denied, under questioning by the prosecutor, that he had received any

leniency in exchange for his testimony, the prosecutor failed to correct this false

testimony, and the prosecutor falsely vouched for the truthfulness of this testimony in her

summation.

       425.      is prosecutor, as she later testiﬁed under oath, had been trained in the

“Chinese Wall” policy.

       426.   Years later, a judge, over the D.A.’s vigorous opposition, directed the

disclosure of a sealed plea transcript which, as it turned out, showed that the witness had

received an explicit deal for leniency in a robbery case in exchange for his cooperation in

testifying against Su.

       427.   For years, the D.A.’s Oﬃce resisted Su’s eﬀorts to overturn his

fraudulently-obtained conviction.

       428.   Finally, after Su had served 12 years in prison, the United States Court of

Appeals for the Second Circuit ordered a rare grant of a federal writ of habeas corpus,

overturning Su’s conviction and directing his retrial or release.

       429.      e court condemned Su’s prosecutor for having “knowingly elicited false

testimony from a crucial witness,” Su v. Filion, 335 F.3d 119, 121 (2d Cir. 2003), whose



                                             63
“credibility could not help but be central to the deliberations of any reasonable jury,” id.

at 129, and then “bolster[ing that witness’s] credibility” in a false summation, id. at 125.

       430.   Subsequently, the D.A.’s Oﬃce, knowing it lacked any witness to testify

against Su, threatened him with a retrial and the potential of many more years in prison if

he did not plead guilty to a reduced charge.

       431.   When Su insisted on his right to a new trial, the prosecutor suddenly

dismissed the case on the scheduled trial date.

       432.   Policymakers at the Queens D.A.’s Oﬃce were not the least bit disturbed

by the prosecutor’s behavior or the Second Circuit’s condemnation of it.

       433.   After learning of the Second Circuit’s opinion, Su’s prosecutor, Linda

Rosero, spoke with D.A. Brown’s second-in-command, ADA John Ryan, to complain

that no one had warned her of the decision.

       434.   ADA Ryan told her, “you are just going to have a bad day, that’s all.”

       435.   Another high-level prosecutor in the oﬃce told her, “Don’t worry, you’re a

good attorney. Everything will work out.”

       436.   Petros Bedi was convicted of murder in 2000 after a key alleged eyewitness

identiﬁed him as the shooter while denying the D.A.’s Oﬃce had paid him any ﬁnancial

beneﬁts in exchange for this testimony.

       437.   It took 12 years before Bedi ﬁnally succeeded in compelling the D.A.’s

oﬃce, through a FOIL lawsuit, and over its resistance, to reveal its witness relocation ﬁle

for this witness.



                                               64
       438.   Contrary to the witness’s false testimony, he had received approximately

$23,000 in relocation beneﬁts, including numerous cash payments totaling thousands of

dollars, even though his identity hadn’t been revealed and there couldn’t possibly have

been any threat to his safety.

       439.      e records showed that, after his identity was revealed at trial and, for the

ﬁrst time, he had a theoretical reason to fear for his safety, the payments stopped—he had

literally been secretly bribed.

       440.   When Bedi then brought a motion, in August 2012, to vacate his

conviction, the D.A.’s Oﬃce resisted.

       441.   It defended the prosecutor, Debra Lynn Pomodore, on the basis that, under

the “Chinese Wall” policy, she did not have actual possession or knowledge of the

documents or the payments.

       442.      e court, pointing out that this was no defense to Pomodore’s violation of

the D.A.’s Oﬃce’s disclosure obligations, vacated the conviction.

       443.   Upon information and belief, the D.A.’s Oﬃce unlawfully obtained

numerous additional convictions through exploitation of its “Chinese Wall” policy.

       444.   Another practice followed under D.A. Brown that signaled to ADAs that

the QCDAO’s leadership was indiﬀerent to Brady violations and the manufacturing of

false or coerced testimony was the systematic abuse of material witness warrants.

       445.      e material witness statute requires that prosecutors bring recalcitrant

witnesses arrested on material witness warrants “forthwith” to court where they have the

right to be advised by lawyers and to request release from custody.

                                             65
       446.   In ﬂagrant violation of the statute and of the limitations in court orders

authorizing the arrest of material witnesses, the D.A.’s Oﬃce followed a practice of

secretly bringing such witnesses to their oﬃces, or to a remote location, instead of to

court, where they would be isolated and detained until they agreed to cooperate.

       447.      en, after the witnesses had been unlawfully compelled to testify, the

D.A.’s Oﬃce would conceal from the defense its use of such coercive tactics to elicit

favorable testimony from the witnesses—evidence that Brady required to be disclosed.

       448.   Further leading to the manufacturing and use of coerced or unreliable

evidence was the D.A.’s Oﬃce’s practice, as in Plaintiﬀ’s case, of improperly inﬂuencing

lineup identiﬁcations and knowingly using unlawfully obtained lineup “evidence” in

criminal proceedings.

       449.   During the 1994 lineup involving a murder suspect, Kareem Bellamy, an

eyewitness failed to positively identify Bellamy.

       450.   A Queens ADA, Stephen Antignani, was present at the lineup to supervise

it and, in theory, to ensure it was conducted fairly.

       451.   Knowing that, without a positive identiﬁcation, there would be an

insuﬃcient basis to obtain an indictment, Antignani permitted a detective to take the

witness into a private room, where the two talked privately.

       452.   After the witness and the detective emerged from the room, the witness

suddenly claimed to be able to positively identify Bellamy.

       453.   ADA Antignani used this manufactured “identiﬁcation” in the grand jury to

obtain an indictment.

                                              66
       454.   He did so, as the prosecutor also did in Plaintiﬀ’s case, by misleading the

grand jury into believing the eyewitness had made a positive identiﬁcation while not

revealing the witness’s initial uncertainty and the process by which an uncertain

identiﬁcation had been transformed into a positive one.

       455.   Bellamy was convicted, and spent 14 years in prison, before his conviction

was overturned based upon newly-discovered evidence of innocence.

       456.   Similarly, in the Ricardo Benitez case, in 2009, a prosecutor attending a

lineup to ensure its fairness, Tina Grillo, knew the lineup was grossly suggestive but

allowed it to go forward.

       457.   While the suspect was in his 50s and appeared gaunt, sickly, and

disheveled, the ﬁllers were all clean-cut, lighter-skinned policemen who were 15 to 20

years younger.

       458.   Even though records of the D.A.’s Oﬃce described the lineup as “terrible,”

a prosecutor still used it to obtain an indictment.

       459.      e grand jury was informed only of the identiﬁcation, not of the

extraordinarily suggestive and unlawful circumstances by which it was obtained.

       460.      ereafter, a prosecutor misled a hearing judge into allowing an in-court

identiﬁcation at trial by introducing untrue testimony from the witness that her initial

observation of the suspect had lasted ﬁve minutes, when a surveillance video showed it

had really lasted a matter of seconds.

       461.   Benitez was convicted and spent almost six years in prison before his

conviction was reversed and he was acquitted at a retrial.

                                              67
       462.   Upon information and belief, employees of the D.A.’s Oﬃce caused

numerous additional false arrests, prosecutions, and convictions by improperly

inﬂuencing lineup identiﬁcations and knowingly using unlawfully obtained lineup

“evidence” in criminal proceedings.

       463.   Further contributing to the anything-goes atmosphere was the knowledge

among prosecutors that the D.A.’s Oﬃce, rather than discipline ADAs who were found

by a court to have engaged in misconduct, instead would personally attack judges who

made unfavorable decisions, try to get the judges transferred out of criminal court, or try

to block the judges’ reappointment.

       464.      e D.A.’s policy of deliberate indiﬀerence to misconduct included a

history of indiﬀerence to misconduct by Defendant O’Connor himself.

       465.   Despite his misconduct in the prosecution of Plaintiﬀ, O’Connor was given

the QCDAO’s Eugene J. Kelly, Jr. Award for Outstanding Assistant District Attorney of

the Year during the same year he obtained Negron’s conviction.

       466.   In 2010, O’Connor was the prosecutor in the murder trial of Antoine

Singleton and a co-defendant. Both men were convicted.

       467.   In 2013, the Appellate Division vacated Singleton’s conviction based on

extensive misconduct by O’Connor. See People v. Singleton, 111 A.D.3d 769 (2d Dep’t

2013).8



   8
     See also Charisma L. Miller, Brooklyn Appellate Court orders new trial for murder
defendant, Brooklyn Daily Eagle, Nov. 14, 2013, http://www.brooklyneagle.com/articles
/brooklyn-appellate-court-orders-new-trial-murder-defendant-2013-11-14-190000.

                                             68
         468.   Before trial, the trial judge ruled that O’Connor must redact a statement by

the co-defendant, in accordance with Bruton v. United States, 391 U.S. 123 (1968),

because Singleton would not be able to cross-examine his co-defendant about it.

         469.   However, according to the appellate decision, “during opening statements,

[O’Connor] told the jury that, after the nontestifying codefendant was arrested, the police

learned of the involvement in the crime of” Singleton, thus “improperly impl[ying] that

the codefendant implicated the defendant in the crime,” in violation of Bruton. Singleton,

111 A.D.3d at 769-70.

         470.   Although the trial court admonished O’Connor, the Appellate Division

noted,

                in summation, the prosecutor again implied that the codefendant had
                implicated the defendant. Speciﬁcally, he unequivocally suggested
                that the unnamed accomplice referred to . . . was the defendant.
                Further, the prosecutor projected for the jury, on a video screen, a
                copy of the codefendant’s statement, with the word “we” highlighted
                in red, and directly suggested that the jury should draw the inference
                that “we” in the codefendant's statement referred to the codefendant
                and the defendant. Under the circumstances of this case, this
                conduct constituted “an unjustiﬁable circumvention” of the Bruton
                rule . . . , and deliberate deﬁance of the pretrial order.

Id. at 770.

         471.     e Appellate Division then admonished O’Connor for additional

misconduct at the same trial:

                We further take this opportunity to note that these two examples of
                the prosecutor’s deﬁance of a court ruling were not isolated in this
                trial. For example, upon being told by the court to take down the
                video projection of the codefendant’s statement, the prosecutor
                continued his summation without doing so, requiring further
                comment from defense counsel. Additionally, during the

                                              69
               prosecutor’s opening statement, after an objection was sustained to
               his line of argument that “justice [was] what’s on this [i.e., the
               prosecutor’s] side of the room,” the prosecutor continued with that
               line of argument. Similarly, during the prosecutor’s closing
               statement, an objection was sustained to the prosecutor's eﬀective
               instruction to the jury on the law, but the prosecutor nonetheless
               persisted in that eﬀective instruction, requiring a second objection by
               defense counsel.

Id. at 770.

       472.    Upon information and belief, O’Connor was never disciplined for the above

misconduct.

       473.      e D.A.’s policy, custom, and/or practice of approval, ratiﬁcation of, or

deliberate indiﬀerence to, violations by Queens prosecutors of their constitutional

obligations to aﬀord criminal defendants a fair trial foreseeably encouraged such

violations to continue and was a substantial cause of Defendant O’Connor’s violations of

Plaintiﬀ’s constitutional rights before and during Plaintiﬀ’s trial, of Plaintiﬀ’s wrongful

conviction, and of the continuation thereafter of his wrongful imprisonment and

prosecution.

       474.      e aforesaid policies, procedures, regulations, practices, and/or customs of

Defendant City were collectively and individually a substantial factor in bringing about

the aforesaid violations of Plaintiﬀ’s rights under the Constitution and laws of the United

States and in causing his damages.

       475.    By virtue of the foregoing, Defendant City is liable for having substantially

caused the foregoing violations of Plaintiﬀ’s constitutional rights and his resultant

injuries.


                                             70
                             EIGHTH CAUSE OF ACTION

              State-law negligent hiring, training, and supervision.
              Defendant City of New York based on misconduct by
              employees of the D.A.’s Oﬃce.

       476.   Plaintiﬀ repeats and realleges each allegation contained in ¶¶ 1-204 and

377-475 as if fully set forth herein.

       477.   During all times material to this Complaint, Defendant City of New York,

through its policymakers, owed a duty to the public at large and to Plaintiﬀ, which such

policymakers knowingly and intentionally breached, or to which they were deliberately

indiﬀerent, to implement policies, procedures, customs, and practices suﬃcient to

prevent, deter, and avoid conduct by their subordinates violating the aforementioned

constitutional rights of criminal suspects or defendants and other members of the public.

       478.   Defendant City of New York is liable to Plaintiﬀ because of its negligent

failure to adequately hire, train, supervise, and discipline its agents, servants, and/or

employees of the D.A.’s Oﬃce with regard to their aforementioned duties, and because

such negligence was a substantial and foreseeable cause of the injuries Plaintiﬀ suﬀered.


                               DEMAND FOR DAMAGES

       479.   At the time of Plaintiﬀ’s arrest, he was employed as a custodian engineer

for the New York City Department of Education, earning a substantial salary.

       480.   Due to his conviction, Plaintiﬀ was terminated from this position.

       481.   As a result of Plaintiﬀ’s wrongful arrest, prosecution, and conviction, which

was caused by Defendants, Plaintiﬀ suﬀered lost wages and permanent diminution of his

earning potential of not less than $2,000,000.
                                              71
         482.   Plaintiﬀ also incurred legal fees of approximately $100,000 for trial and

appellate counsel to defend against the false charges.

         WHEREFORE, Plaintiﬀ Julio Negron demands judgment against the Defendants

as follows:

         a.     damages for lost past and future income of not less than $2,000,000;

         b.     damages for legal fees of not less than $100,000;

         c.     additional compensatory damages of not less than $20,000,000;

         d.     punitive damages against Defendants Moscoso and O’Connor of not less
                than $10,000,000;

         e.     reasonable attorneys’ fees, together with costs and disbursements, under 42
                U.S.C. § 1988 and the inherent powers of this Court;

         f.     pre-judgment interest as allowed by law; and

         g.     such other and further relief as this Court may deem just and proper.

                                                /s/ Joel B. Rudin
                                               JOEL B. RUDIN
                                               Law Oﬃces of Joel B. Rudin, P.C.
                                               Carnegie Hall Tower
                                               152 West 57th Street, 8th Floor
                                               New York, New York 10019
                                               (212) 752-7600
                                               jbrudin@rudinlaw.com

                                               Attorney for Plaintiﬀ

Dated:          New York, New York
                November 20, 2018




                                              72
                                     EXHIBIT A

1.   People v. Roopchand, 107 A.D.2d 35 (2d Dep’t 1985): Affirming conviction but
     unequivocally condemning trial prosecutor for making inflammatory summation
     argument intended to elicit sympathy for the complainant and arouse animosity
     against the defendant and warning the prosecutor that future infractions may lead
     to disciplinary action, and that the court expected the Queens County D.A. to issue
     an appropriate internal admonition.

2.   People v. Jones, 108 A.D.2d 824 (2d Dep’t 1985): Reversing robbery conviction
     where, among other things, the prosecutor improperly elicited that the defendant
     had previously hit a woman with a bat, and then suggested on summation that the
     jury could never believe a man who had done this.

3.   People v. Valdivia, 108 A.D.2d 885 (2d Dep’t 1985): Affirming conviction but
     “strongly condemn[ing]” prosecutor for improperly cross-examining alibi witness
     regarding his taking an affirmation instead of an oath and revisiting the matter in
     summation, and for characterizing defendant’s testimony as “an out and out series
     of lies.”

4.   People v. Hooks, 110 A.D.2d 909 (2d Dep’t 1985): Reversing conviction for rape,
     robbery, and burglary where prosecutor cross-examined defendant on his prior
     conviction in such a way as to improperly create the inference that because
     defendant had previously committed a burglary, he had also committed the instant
     offenses.

5.   People v. Brown, 111 A.D.2d 248 (2d Dep’t 1985): In reversing conviction on
     other grounds, reprimanding prosecutor for making comments during summation
     that characterized defendant as lying while characterizing the prosecution as “on
     the side of truth,” and implying that the jury should convict even if not convinced
     beyond a reasonable doubt, so long as it believed its verdict represented the
     “truth.”

6.   People v. Torres, 111 A.D.2d 885 (2d Dep’t 1985): Reversing, in part, because
     prosecutor repeatedly cross-examined alibi witness on why the witness did not
     contact the police, improperly implying witness was obligated to come forward,
     and because prosecutor consistently implied during summation that defense had
     concocted alibi, and improperly suggested that the jury would be subject to
     derision if they acquitted defendant.

7.   People v. Williams, 112 A.D.2d 177 (2d Dep’t 1985): In reversing, reprimanding
     trial prosecutor for intimating to jury during summation that they were required to
     find that the complainant had lied in order to acquit defendant, and improperly
     bolstering by injecting his integrity and the integrity of his office into the case.
8.    People v. Hines, 112 A.D.2d 316 (2d Dep’t 1985): Reversing in part because the
      prosecutor, during his summation, made inappropriate comments about the
      defendant, and emphasized the other “police procedures” which led to the
      selection of defendant as a suspect, clearly inviting the jury to infer that there was
      other evidence against defendant, of which they had not been told.

9.    People v. La Rosa, 112 A.D.2d 954 (2d Dep’t 1985): Reversing conviction where
      the prosecutor, in summation, improperly vouched for his own case, denigrated the
      defense, misrepresented material facts, and misquoted testimony.

10.   People v. Reyes, 119 A.D.2d 596 (2d Dep’t 1986): Affirming conviction but
      noting that prosecutor improperly told jury that “contrary to what the Defense
      Counsel would have you believe, a trial is not a search for reasonable doubt.
      Plainly simply a trial is a search for truth. Not supposed to be sitting here trying to
      pick reasonable doubt out from everything that goes on [sic].”

11.   People v. Mercado, 120 A.D.2d 619, 502 N.Y.S.2d 87 (2d Dep’t 1986): Ordering
      new trial where, among other errors, court allowed prosecutor to admit photograph
      of defendant posing with handguns for no other purpose than to arouse jurors’
      emotions, and inflammatory nature of photographs was made worse when
      prosecutor, in summation, commented on jury having seen defendant in his “Al
      Capone get-up.”

12.   People v. Pascullo, 120 A.D.2d 687 (2d Dep’t 1986): Reversing conviction in part
      because prosecutor suggested improper inferences of racial motivation and
      informed the jury that an acquittal would be a condonation of racism.

13.   People v. Beaman, 122 A.D.2d 848 (2d Dep’t 1986): Reversing conviction
      because prosecutor called witness to stand knowing he would refuse to testify, and
      improperly commenting on this refusal during summation, thereby inviting jury to
      speculate that witness had been threatened and refused to testify out of fear.

14.   People v. Ciervo, 123 A.D.2d 393 (2d Dep’t 1986): Reversing conviction in part
      because of prosecutor’s improper summation comments implying that a conviction
      was warranted based solely upon the defendant’s character, and repeated
      characterizations of the defense case as a “con.”

15.   People v. Roudabush, 123 A.D.2d 649 (2d Dep’t 1986): Affirming conviction but
      “condemn[ing]” prosecutor’s misconduct during summation and noting that court
      made its position on this misconduct “quite clear” during oral argument.

16.   People v. Anderson, 123 A.D.2d 770 (2d Dep’t 1986): Reversing conviction
      because prosecutor re-called witness (who had originally been a codefendant in
      the case) to the stand, even though prosecutor knew the witness was going to

                                             2
      invoke his privilege against self-incrimination, and improperly commented several
      times on this invocation of privilege during summation, thus inviting jury to draw
      an unwarranted inference against the defendant.

17.   People v. Brown, 125 A.D.2d 321, 510 N.Y.S.2d 135 (2d Dep’t 1986): Reversing
      conviction because prosecutor improperly bolstered victim’s testimony by
      implying that the defendant’s stipulation that the victim had been raped and
      sodomized was a stipulation that the victim had told the truth, and by telling the
      jury something was “terribly wrong” with them if they did not believe the victim.

18.   People v. Montalvo, 125 A.D.2d 338 (2d Dep’t 1986): Reversing conviction where
      prosecutor, in his summation, improperly commented upon the defendant’s failure
      to testify and to call witnesses on his own behalf.

19.   People v. Napoli, 126 A.D.2d 674 (2d Dep’t 1987): Affirming conviction but
      noting that prosecutor “went beyond the four corners of the evidence” in
      summation.

20.   People v. Faison, 126 A.D.2d 739 (2d Dep’t 1987): Ordering new trial where
      prosecutor improperly cross-examined accused (1) on his failure to disclose alibi
      to police after being given Miranda warnings, and (2) on his failure to produce
      records indicating that he was at work at time of robbery, which suggested that
      defendant bore burden of proving alibi defense.

21.   People v. Memminger, 126 A.D.2d 752 (2d Dep’t 1987): Ordering new trial on
      various grounds and “admonish[ing]” prosecutor “to remain within the bounds of
      fair comment during summation and to refrain from inappropriate and
      inflammatory remarks.”

22.   People v. Perez, 127 A.D.2d 707 (2d Dep’t 1987): Ordering new trial where,
      among other things, prosecutor improperly implied on cross-examination of
      accused that he was involved in previous criminal activity.

23.   People v. Simms, 130 A.D.2d 525 (2d Dep’t 1987): Ordering new trial because of
      “numerous instances of prosecutorial misconduct which occurred throughout the
      course of the trial,” including prosecutor’s (1) eliciting of testimony that had been
      suppressed, (2) referring to that same evidence during summation, (3) repeatedly
      referring to facts not in evidence, (4) calling defendant’s summation a “fairy tale,”
      and (5) vouching for witnesses’ credibility.

24.   People v. Scoon, 130 A.D.2d 597 (2d Dep’t 1987): Ordering new trial where
      prosecutor improperly (1) argued in summation that witness was not involved in
      crimes of dishonesty when he knew that the witness had a youthful-oﬀender
      adjudication for grand larceny, and (2) repeatedly commented on matters not in

                                            3
      evidence during summation.

25.   People v. Torriente, 131 A.D.2d 793 (2d Dep’t 1987): Ordering new trial where
      prosecutor improperly (1) cross-examined shooting victim about drug use, (2)
      cross-examined defendant on whether he had entered country illegally, (3) called
      police oﬃcer to introduce irrelevant testimony about defendant’s place of
      residence, and (4) made prejudicial statements in summation about defense
      counsel’s summation and witnesses’ testimony.

26.   People v. Romain, 137 A.D.2d 848 (2d Dep’t 1988): Ordering new trial in part
      based on prosecutor’s “gross distortion” in summation of defendant’s testimony,
      implying that he had admitted guilt when in fact he had not.

27.   People v. Chin, 138 A.D.2d 389 (2d Dep’t 1988): Ordering new trial where
      prosecutor improperly made unwarranted inferences in summation that defendant
      accused of rape against young girl planned to commit similar oﬀenses with one of
      his character witnesses.

28.   People v. Dunlap, 138 A.D.2d 393 (2d Dep’t 1988): Reversing conviction based
      on prosecutorial misconduct even though proof of defendants’ guilt was
      overwhelming, where prosecutor in summation diverted jury’s attention from
      witnesses’ inconsistencies with elaborate depiction of defendants as sharks
      hunting prey. See also People v. Williams, 162 A.D.2d 488 (2d Dep’t 1990)
      (reversing codefendant’s conviction on same ground).

29.   People v. Stewart, 153 A.D.2d 706 (2d Dep’t 1989): Vacating conviction where
      the “trial was marked by the prosecutor’s eﬀorts, even over sustained objections,
      to characterize the defendant as an individual predisposed to commit the crime
      charged.”

30.   People v. Langford, 153 A.D.2d 908 (2d Dep’t 1989): Ordering new trial where
      prosecutor suggested, with no evidence, that defendant’s alibi witness used drugs
      and was involved in charged robbery, and made several improper remarks in
      summation, including denigrating defense counsel and defense witnesses, and
      suggesting to the jury that, in order to acquit, they would have to ﬁnd that a
      witness had lied.

31.   People v. Durham, 154 A.D.2d 615 (2d Dep’t 1989): Ordering new trial in part
      based on prosecutor’s misconduct in summation, which included vouching for
      prosecution witnesses and referring pejoratively to defendant.

32.   People v. Gomez, 156 A.D.2d 462 (2d Dep’t 1989): New trial ordered where
      prosecutor (1) deﬁed court’s order limiting cross-examination of witness on
      pending criminal case, prompting court to accuse prosecutor of bad faith, (2)

                                           4
      cross-examined witness on his supposed communications with defendant, even
      though he knew the two were incarcerated and not free to converse, prompting
      court again to accuse prosecutor of bad faith, and (3) in summation, attempted to
      inﬂame the jury, vouched for witnesses’ credibility, denigrated the defense, and
      shifted the burden of proof.

33.   People v. Pinkas, 156 A.D.2d 485 (2d Dep’t 1989): Ordering new trial where
      court ordered counsel not to commingle discrete allegations, but prosecutor
      “repeatedly sought to join the two incidents during her summation in spite of the
      direction by the Trial Judge to desist.”

34.   People v. Rivera, 170 A.D.2d 544 (2d Dep’t 1991): Reversing rape conviction
      because the prosecutor failed to disclose police reports that were “in direct
      conﬂict” with the complainant’s rape allegation.

35.   People v. Gaskins, 171 A.D.2d 272 (2d Dep’t 1991): Reversing conviction where
      the prosecutor failed to disclose the videotape of an interview of the alleged child
      victim.

36.   People v. Stevens, 174 A.D.2d 640 (2d Dep’t 1991): Reversing conviction in part
      based on prosecutor’s statement in summation that “if this defendant wasn’t
      charged with sodomy . . . he should have been.”

37.   People v. Delace, 174 A.D.2d 688 (2d Dep’t 1991): Reversing robbery conviction
      where the prosecutor failed to disclose witness statements.

38.   People v. Gunther, 175 A.D.2d 262 (2d Dep’t 1991): Reversing conviction where
      prosecutor improperly attempted to show defendant’s propensity to commit the
      charged crime of dealing cocaine by extensively cross-examining him on past
      convictions for dealing marijuana.

39.   People v. Wilkens, 177 A.D.2d 678 (2d Dep’t 1991): Reversing convictions where,
      despite court order that defendant’s use of aliases could be used only for
      identiﬁcation purposes, prosecutor cross-examined defendant on the same topic for
      impeachment purposes and then argued on summation that defendant was not to
      be believed because he “hides behind three names.”

40.   People v. Parker, 178 A.D.2d 665 (2d Dep’t 1991): Ordering new trial in part
      based on prosecutor’s misconduct in summation, including improperly suggesting
      that defendant’s daughter’s unfazed demeanor on witness stand indicated that
      defendant had exposed her to drug dealing; trying to mislead the jury into ﬁnding
      defendant guilty by association; and announcing in open court that defendant’s
      daughter was wearing T-shirt that court had refused to admit in evidence.

41.   People v. Baba-Ali, 179 A.D.2d 725 (2d Dep’t 1992): Reversing a rape conviction
                                            5
      involving a four-year-old child where, despite a court order, the prosecutor failed
      until the eve of trial to disclose medical records ﬁnding no signs of sexual abuse.

42.   People v. Mack, 180 A.D.2d 824 (2d Dep’t 1992): Reversing conviction where
      prosecutor failed to turn over notes that could have been used to impeach witness.

43.   People v. Figueroa, 181 A.D.2d 690 (2d Dep’t 1992): Ordering new trial where
      prosecutor’s summation “went well beyond the bounds of fair advocacy” by
      calling defendant’s alibi witness untruthful, by suggesting that defendant was
      selling drugs on the night of his arrest for a crime he was alleged to have
      committed on another day, and by suggesting that defendant’s alibi was concocted
      after the witness met with defense counsel.

44.   People v. Clausell, 182 A.D.2d 132 (2d Dep’t 1992): Reversing a narcotics
      conviction where the prosecutor repeatedly denied the existence of a “buy report,”
      which turned out to include a description of the buyer wholly at odds with the
      description the arresting oﬃcer had said he received and matched to the defendant.

45.   People v. James, 184 A.D.2d 582 (2d Dep’t 1992): Reversing conviction where
      prosecutor represented that People would not introduce unfairly prejudicial
      evidence of defendant’s prior possession of drugs but then cross-examined police
      oﬃcer extensively on that very evidence and emphasized it in summation.

46.   People v. Andre, 185 A.D.2d 276 (2d Dep’t 1992): Reversing conviction where,
      among other things, prosecutor in summation improperly called People’s key
      witness a “brave young girl” and asked jury not “to let her down.”

47.   People v. Campbell, 186 A.D.2d 212, 587 N.Y.S.2d 751 (2d Dep’t 1992):
      Reversing a robbery conviction because the prosecutor withheld hospital records
      which contained statements of the complainant contradicting her trial testimony.

48.   People v. Nieves, 186 A.D.2d 276 (2d Dep’t 1992): Reversing conviction where
      prosecutor cross-examined accused on psychiatric history and then commented on
      the matter in summation even though there was no relevance whatsoever to the
      defendant’s psychiatric history or condition.

49.   People v. Odle, 187 A.D.2d 536 (2d Dep’t 1992): New trial ordered where
      prosecutor repeatedly elicited evidence of uncharged crimes against accused in
      order to show his criminal propensity and bad character, attempted to paint him as
      guilty by association, and committed summation misconduct.

50.   People v. Banch, 80 N.Y.2d 610 (1992): Reversing manslaughter conviction
      where the prosecutor “mistakenly” gave the defense the wrong police memo book,
      withheld prior aﬃdavits of a People’s witness, and falsely represented that a report
      by another People’s witness contained no information required to be disclosed.
                                            6
51.   People v. Robinson, 191 A.D.2d 595 (2d Dep’t 1993): Ordering new trial where
      prosecutor “engaged in a series of improper remarks and tactics,” including
      eliciting testimony about defendant’s post-arrest silence and stressing the point in
      both his opening and summation; eliciting improper expert testimony and
      mischaracterizing the issue in summation; and, also in summation, referring to
      defense counsel’s summation as a “con job,” vouching for the complainant’s
      truthfulness, and “derisive[ly]” commenting on the presumption of innocence and
      defendant’s right to remain silence.

52.   People v. Hill, 193 A.D.2d 619 (2d Dep’t 1993): Ordering new trial where
      prosecutor cross-examined defendant in a manner intended to improperly to show
      defendant’s criminal propensity and then focused on this line of argument in
      summation.

53.   People v. Davis, 196 A.D.2d 597 (2d Dep’t 1993): Reversing a rape and robbery
      conviction where the prosecutor had refused to disclose the basis for the People’s
      expert’s conclusion that defendant’s DNA matched that found on the victim.

54.   People v. Steadman/Blair, 82 N.Y.2d 1 (1993): Reversing a defendant’s
      manslaughter conviction where the District Attorney’s Oﬃce made a “determined
      eﬀort” to avoid its obligations to disclose exculpatory evidence and to correct false
      testimony, by employing a “scheme” under which a supervisor in the Oﬃce would
      make a cooperation agreement with a witness’s attorney, but not reveal the
      agreement to the prosecutors handling the defendant’s case at trial, and not correct
      the witness’s false testimony denying such an agreement. See also People v. Blair,
      186 A.D.2d 665 (2d Dep’t 1992) (noting that the scheme operated at “the
      executive level of the District Attorney’s Oﬃce”).

55.   People v. Gaines, 199 A.D.2d 335 (2d Dep’t 1993): Reversing manslaughter
      conviction where the District Attorney’s Oﬃce employed the same scheme
      condemned in Steadman, i.e., withholding a cooperation agreement made between
      the trial assistants’ superior and the principal prosecution witness’s attorney.

56.   People v. Torres, 199 A.D.2d 442 (2d Dep’t 1993): Ordering new trial based in
      part on prosecutor’s persisting in lines of cross-examination over sustained
      objections, including questioning a defense witness excessively about his drug use,
      questioning defendant about irrelevant matter of whether he thought drugs were a
      problem in schools, and accusing defendant of tailoring his testimony after hearing
      other witnesses testify.

57.   People v. Fearnot, 200 A.D.2d 583 (2d Dep’t 1994): Reversing robbery
      conviction where the prosecutor withheld prior statements of the complainant
      describing the robbery, suggested, without evidentiary support, that the defendant
      was a prostitute, and tried to inﬂame the jury by citing the AIDS epidemic.

                                            7
58.   People v. Kirchner, 200 A.D.2d 766 (2d Dep’t 1994): Reversing assault
      conviction where the prosecution failed to disclose witness statements.

59.   People v. Baxley, 84 N.Y.2d 208 (1994): Remitting a CPL 440 motion challenging
      a murder conviction for a hearing to determine the truth and materiality of a
      witness’s aﬃdavit, which stated that before trial he had informed the prosecutor
      that he and a People’s witness had been induced by police to fabricate a jail-house
      confession, evidence the Court of Appeals deemed “crucial” to the People’s case.

60.   People v. Elder, 207 A.D.2d 498 (2d Dep’t 1994): Reversing conviction in part
      based on prosecutor’s unspeciﬁed improper comments in summation regarding
      two defense witnesses and a prosecution witness.

61.   People v. Giersz, 212 A.D.2d 805 (2d Dep’t 1995): Reversing conviction where
      prosecutor’s summation “exceeded the broad bounds of rhetorical comment
      permissible in closing arguments.”

62.   People v. Spinelli, 214 A.D.2d 135 (2d Dep’t 1995): Reversing conviction where
      prosecutor failed to cross-examine defendant on his post-arrest silence then
      attacked the defendant’s credibility on that ground during summation, thus
      unfairly depriving defendant of chance to explain the silence.

63.   People v. Moss, 215 A.D.2d 594 (2d Dep’t 1995): Reversing conviction in part
      based on prosecutor’s disregard of court’s Sandoval ruling when cross-examining
      defendant, repeated references to defendant as a violent person, cross-examination
      questions calculated to compare defendant to Hannibal Lecter in Silence of the
      Lambs, remarks inviting jurors to put themselves in the shoes of victims being
      threatened by defendant, and waiving of a knife in front of the jury during
      summation.

64.   People v. Leuthner, 216 A.D.2d 327 (2d Dep’t 1995): Reversing conviction where
      prosecutor asked defendant whether the complainant was lying, asked defendant’s
      character witness about her personal knowledge of the facts underlying
      defendant’s past conviction, failed to establish a good-faith basis for questioning
      about a threat made by the defendant’s father, and failed to stay within the four
      corners of the evidence during summation.

65.   People v. Scott, 217 A.D.2d 564 (2d Dep’t 1995): Ordering new trial based on
      “ﬂagrant” and “pervasive” summation misconduct, where prosecutor (1)
      repeatedly referred to defendant as convicted felon, in an attempt to get the jury to
      convict defendant based on criminal propensity, (2) denigrated defendant,
      including by suggesting that defendant thought jurors just “fell oﬀ the stupid
      truck,” and (3) attempted to shift the burden of proof.


                                            8
66.   People v. James, 218 A.D.2d 709 (2d Dep’t 1995): Ordering new trial on other
      grounds but noting “some unacceptable practices engaged in by the prosecutor” —
      namely, the “repeatedly condemned tactic” of suggesting during cross-
      examination and summation that the complainant, in identifying the defendant,
      was either correct or lying, and excessive references to the defendant’s criminal
      record.

67.   People v. Shim, 218 A.D.2d 757 (2d Dep’t 1995): New trial ordered where
      prosecutor failed to disclose police oﬃcer’s notes.

68.   People v. Ferrara, 220 A.D.2d 612 (2d Dep’t 1995): Affirming conviction but
      noting that prosecutor “committed several instances of misconduct during the
      course of his summation” by commenting, without proper foundation, on a
      defense witness’s failure to provide the police with information; suggesting that
      defense counsel’s objections had deprived jury of hearing certain testimony; and
      telling the jury that it should take only 10 to 15 minutes to decide the case.

69.   People v. Torres, 223 A.D.2d 741 (2d Dep’t 1996): Reversing conviction where
      prosecutor made personal attacks on defense counsel and argued that there was no
      evidence that defendant was somewhere other than the scene of the robbery, which
      improperly shifted the burden of proof to the accused.

70.   People v. Brown, 224 A.D.2d 539 (2d Dep’t 1996): New trial ordered where
      prosecutor failed to disclose ﬁrearms report that contained substantially diﬀerent
      information than that given by People’s witness at trial, which prejudiced defense
      by depriving it of the opportunity “to cross-examine the [witness] and test his
      credibility.”

71.   People v. Moustakis, 226 A.D.2d 401 (2d Dep’t 1996): Reversing conviction
      where the prosecutor presented a cooperating witness who “forgot” the details of
      his past crimes, but withheld 16 pages of interview notes detailing these crimes for
      the District Attorney’s Oﬃce.

72.   People v. May, 228 A.D.2d 523 (2d Dep’t 1996): Reversing a murder conviction
      where the prosecutor failed to disclose a cooperation agreement with its star
      witness and failed to correct his false testimony that no such agreement existed.

73.   People v. Croons, 231 A.D.2d 585 (2d Dep’t 1996): Reversing robbery conviction
      where the prosecution wrongfully withheld prior statements of a key witness, the
      complainant.

74.   People v. Bonnen, 236 A.D.2d 479 (2d Dep’t 1997): Reversing conviction based
      in part on prosecutor’s failure to present evidence he had promised in opening that
      defendant had shot an additional victim, and then admitting at end of trial that he

                                            9
      had “no information” as to that victim’s whereabouts, prompting court to call
      prosecutor’s representation in his opening statement “disingenuous.”

75.   People v. Ying, 236 A.D.2d 630 (2d Dep’t 1997): Reversing robbery conviction on
      other grounds, while condemning the prosecutor’s withholding of the terms of a
      cooperation agreement with a People’s witness.

76.   People v. Brown, 241 A.D.2d 460, 663 N.Y.S.2d 975 (2d Dep’t 1997): Ordering
      new trial where People agreed that prosecution’s failure to disclose prior
      statements of arresting oﬃcer was prejudicial and mandated reversal.

77.   People v. Lippolis, 246 A.D.2d 557 (2d Dep’t 1998): Ordering new trial where
      prosecutor in his opening statement, among other things, improperly called the
      defendant a “parasite” and told the jury that “citizens like [them]selves indicted
      this defendant”; during direct examination of the arresting oﬃcer, elicited that
      defendant had remained silent after his arrest; and during summation, again
      referred to defendant’s postarrest silence.

78.   People v. Mackey, 249 A.D.2d 329 (2d Dep’t 1998): Reversing robbery conviction
      where the prosecutor “deliberately” set a trap for the defense at trial by
      withholding critical information required to be disclosed earlier.

79.   People v. Walters, 251 A.D.2d 433 (2d Dep’t 1998): Ordering new trial where
      prosecutor repeatedly made inﬂammatory remarks designed to appeal to the jury’s
      sympathy, such as commenting that the victim “was probably going to be a
      brilliant artist”; shifted the burden of proof by noting that the defendant did not
      call additional witnesses; stated that “the only real evidence is the People’s
      evidence”; accused the defendant of tailoring his testimony after hearing the
      prosecution witnesses; described the defendant’s testimony as “continued lies on
      top of lies, on top of lies,” and “tales and lies, back and forth, back and forth”;
      gave his personal opinion on the truth and falsity of witnesses’ testimony; vouched
      for the victim’s credibility; and, “most egregious[ly],” insinuated that a gun
      recovered from defendant two weeks after the crime may have been used in the
      charged shooting, even though the prosecutor knew that a ballistics test had
      conclusively established otherwise.

80.   People v. Anderson, 256 A.D.2d 413 (2d Dep’t 1998): Ordering new trial where
      prosecutor (1) brought out only inculpatory portion of statement at trial and,
      thanks to trial court error, succeeding in blocking defendant’s attempt to bring out
      exculpatory portion, and (2) compounded misconduct by telling jury in summation
      that accused had not made any exculpatory statement.

81.   People v. Brown, 256 A.D.2d 414 (2d Dep’t 1998): Reversing conviction on
      evidentiary grounds but noting as independent ground for reversal the prosecutor’s
                                           10
      improper comment on defendant’s declining to testify, his misstatements of the
      evidence, and his references to matters not in evidence.

82.   People v. Rivera, 259 A.D.2d 570, 684 N.Y.S.2d 896 (2d Dep’t 1999): Affirming
      conviction but “deplor[ing] the continuous failure of the Assistant District
      Attorney to follow the admonitions of the trial court regarding his improper
      summation comments.”

83.   People v. Alfaro, 260 A.D.2d 495 (2d Dep’t 1999): Reversing conviction on
      evidentiary grounds and noting “clear impropriety” of prosecutor’s remarks in
      summation that the presumption of innocence was “gone” or “vanquished”; that
      while the court would instruct the jury that the defendant had “a lot of rights,” they
      should also consider the victim’s rights; and that the jury should infer the
      defendant’s guilt based on his having had a lawyer with him when he surrendered
      to police.

84.   People v. Robinson, 260 A.D.2d 508 (2d Dep’t 1999): Ordering new trial based on
      prosecutor’s summation misconduct where prosecutor improperly vouched for
      complainant’s truthfulness, appealed to the jury’s sympathies and fears by
      describing the elderly complainant as a person who would be a “classic victim
      anywhere in this city,” accused the defense of manufacturing evidence and putting
      on perjurious witnesses who were “more full of crap than a Christmas turkey,”
      said he was “ticked oﬀ” that members of defendant’s family were in the courtroom
      when a defense witness testiﬁed, and ended by telling jury that “[t]he only way
      this defendant walks out of the courtroom is if you let him.”

85.   People v. Lewis, 262 A.D.2d 584 (2d Dep’t 1999): Ordering new trial in part based
      on prosecutor improperly asking a witness whether defense counsel oﬀered him
      money or drugs in return for his testimony, and admonishing that such misconduct
      “is not to be repeated at any subsequent trial.”

86.   People v. Washington, 278 A.D.2d 517 (2d Dep’t 2000): Reversing conviction on
      other grounds but noting impropriety of prosecutor’s arguments in summation that
      defendant’s testimony was “a lie” and “a pile of crock,” and was “fabricate[d]”
      after having had “the benefit of counsel,” and that the defense’s version of events
      was “patently absurd” and that the jury should not be “fooled” by it.

87.   Farakesh v. Artuz, No 99-CV-3945 (JG), 2000 WL 1480896 (E.D.N.Y. Oct. 3,
      2000): Granting habeas petition because prosecutor impermissibly elicited
      extensive testimony from detectives about defendant’s post-arrest silence, and
      repeatedly used this testimony in summation as evidence of defendant’s guilty
      state of mind, and to impeach defendant.

88.   People v. Smith, 288 A.D.2d 496 (2d Dep’t 2001): Ordering new trial where

                                            11
      prosecutor “repeatedly stated unqualiﬁed pronouncements of the defendant’s guilt,
      often inappropriately injecting her personal views,” such as the remark, “of course
      he did it. is isn’t an issue of who did it”; vouched for witnesses’ credibility;
      appealed to the sympathy of the jury by commenting that the victim was
      “courageous” for going to the police and for “coming before you” and that the
      victim was “ill” but still came to court; referred to evidence as “uncontroverted,”
      which was a veiled (and improper) reference to defendant’s declining to testify;
      and implied that a witness who could not speak and therefore did not testify would
      have fully corroborated the complaining witness.

89.   People v. Leavy, 290 A.D.2d 516 (2d Dep’t 2002): Prosecutor improperly
      withheld Brady material such as promises of leniency given to cooperating
      witness, but court upheld conviction because defense had meaningful opportunity
      to cross-examine witness about it.

90.   People v. Ni, 293 A.D.2d 552 (2d Dep’t 2002): Reversing assault conviction
      where the prosecutor’s flagrantly improper comments during opening and closing
      statements shifted the burden of proof, inflamed the jury, and denigrated the
      defense.

91.   Jenkins v. Artuz, 294 F.3d 284 (2d Cir. 2002): Aﬃrming grant of writ of habeas
      corpus where ﬁrst prosecutor caused a mistrial by withholding a crucial witness’s
      cooperation agreement until the day of his testimony, then second prosecutor, on
      retrial, allowed same witness to falsely deny the existence of the agreement,
      objected to the defense’s eﬀorts to bring it out, reinforced the witness’s false
      denial on redirect, and bolstered the false testimony in summation.

92.   People v. Lauderdale, 295 A.D.2d 539 (2d Dep’t 2002): Ordering new trial based
      in part on prosecutor’s 31 references to defendant’s highly prejudicial nickname,
      “Homicide.”

93.   People v. Bhupsingh, 297 A.D.2d 386 (2d Dep’t 2002): Reversing on other
      grounds, but noting that prosecutor’s misconduct could have served as additional
      basis for reversal, where prosecutor persistently questioned defendant about
      collateral matters in a manner intended to denigrate him, continually asked leading
      questions of prosecution witnesses, placed inadmissible hearsay before the jury,
      improperly elicited evidence of prior consistent statements made by the
      complainant, and made inflammatory comments in summation that denigrated the
      defense and appealed to the sympathy of the jury.

94.   People v. Ramashwar, 299 A.D.2d 496 (2d Dep’t 2002): Reversing conviction
      because prosecutor put her own credibility at issue by seeking to impeach two
      defense witnesses with their inconsistent prior statements to her, and by
      commenting upon the inconsistencies in summation.

                                          12
95.    People v. Jones, 305 A.D.2d 698 (2d Dep’t 2003): Reversing robbery conviction
       where the prosecutor deliberately elicited police testimony in a manner that
       created the unfair impression that the codefendant had implicated the defendant to
       police, and where the trial court erroneously precluded the defense from cross-
       examining the complainant, who was the sole eyewitness, regarding the length of
       time it took him to identify the defendant at a lineup.

96.    People v. Jamal, 307 A.D.2d 267 (2d Dep’t 2003): Ordering new trial where
       prosecutor inappropriately told jury in summation that certain evidence was kept
       from them for “legal reasons”; argued that indictment was evidence of defendant’s
       guilt; repeatedly gave his personal opinion as to the truth of prosecution witnesses’
       testimony and as to defendant’s guilt; and shifted the burden of proof by referring
       to the People’s evidence as “undisputed” and “[u]ncontroverted,” while stating
       that defendant had “no explanation” and “no rational defense” and asking
       rhetorically, “[w]hat is the defense, ladies and gentlemen?”

97.    People v. Milligan, 309 A.D.2d 950 (2d Dep’t 2003): Ordering new trial in part
       based on prosecutor’s improper vouching for witnesses’ credibility.

98.    Su v. Filion, 335 F.3d 119 (2d Cir. 2003): Granting habeas corpus relief in a
       murder case where the prosecutor failed to disclose a crucial witness’s cooperation
       agreement, knowingly presented the witness’s perjured testimony denying the
       existence of such an agreement and lying about his criminal conduct, and
       improperly bolstered the witness’s false testimony on summation.

99.    People v. Thomas, 8 A.D.3d 303 (2d Dep’t 2004): Conviction set aside by trial
       judge after verdict based on Brady violations, but verdict re-instated by Appellate
       Division because issue was not preserved.

100.   Turner v. Schriver, 327 F.Supp.2d 174 (E.D.N.Y. 2004): Granting federal habeas
       corpus relief in a robbery case where the prosecutor failed to investigate and
       disclose the criminal record of the People’s only witness to the crime, elicited false
       testimony from the witness that he had no record, and gave false summation on the
       witness’ absence of a criminal record to bolster the witness’ credibility.

101.   People v. Mitchell, 14 A.D.3d 579 (2d Dep’t 2005): Reversing conviction where
       prosecution withheld police reports, causing substantial prejudice to the defendant.

102.   People v. Brown, 30 A.D.3d 609 (2d Dep’t 2006): Reversing conviction based on
       jury-instruction error, but citing as independent ground for reversal misconduct by
       the prosecutor during cross-examination and summation, including “presenting
       himself as an unsworn witness at trial, suggesting that the defense counsel did not

                                             13
       believe his own client, making public safety arguments, and implying that certain
       key evidence had been kept from the jury due to legal technicalities.”

103.   People v. Knight, 18 Misc.3d 1129(A) (Sup. Ct. Queens Cty. 2007): Setting aside
       verdict after defense discovered that prosecutor failed to disclose signiﬁcant Brady
       material concerning one of the homicide victims and related to defendant’s
       legitimate self-defense claim.

104.   People v. Bennett, 40 A.D.3d 653 (2d Dep’t 2007): Ordering new trial where
       prosecutor ambushed defense by representing that he would not call witness and
       that no Rosario existed, but then turning over Rosario material and calling
       witness, and capitalizing on these unfair tactics in summation.

105.   People v. Frantz, 57 A.D.3d 692 (2d Dep’t 2008): Ordering 440 hearing in murder
       conviction where prosecutor failed to disclose prior inconsistent statements of
       cooperating witness, who was the only witness to testify that the defendant
       committed the crime, concerning such witness’s alleged observations of the
       defendant.

106.   People v. Sayers, 64 A.D.3d 728 (2d Dep’t 2009): Ordering new trial in part based
       on prosecutor’s improper comments in opening and summation regarding
       evidence of defendant’s uncharged crimes.

107.   People v. Spann, 82 A.D.3d 1013 (2d Dep’t 2011): Reversing conviction where
       prosecutor improperly commented on the defendant’s medical evidence, presented
       to explain his perspiration and rapid heartbeat during traﬃc stop, by referring to it
       as a “distraction,” a “smokescreen,” and “smoke and mirrors”; impermissibly
       shifted the burden of proof by telling jurors that if they did not ﬁnd the defendant’s
       testimony “reasonable,” they could not “form the basis of reasonable doubt”; and
       stated 14 times that police had recovered a handgun from under the passenger seat
       of the car, where defendant was sitting, although no evidence was presented at
       trial to support that claim.

108.   People v. Anderson, 83 A.D.3d 854 (2d Dep’t 2011): Ordering new trial where
       prosecutor deﬁed court’s Sandoval ruling to ask “a series of irrelevant and
       prejudicial questions” concerning defendant’s prior narcotics conviction, and in
       summation vouched for witnesses’ credibility, denigrated the defense, and
       mischaracterized defendant’s testimony.

109.   People v. Robinson, 34 Misc.3d 1217(A) (Crim. Ct. Queens Cty. 2011): Ordering
       a hearing where prosecutor’s delay in Brady disclosure was a “clear and
       unequivocal breach” of that prosecutor’s responsibility.

110.   People v. Bedi, Ind. No. 4107/96 (Sup. Ct. Queens Cty. March 13, 2013) (Griﬃn,

                                             14
       A.J.S.C.): Setting aside murder conviction where prosecutor violated Brady by
       failing to disclose payments made to a key witness, and by failing to correct
       witness’s false testimony that he did not receive such beneﬁts.

111.   People v. Joyner, 126 A.D.3d 1002 (2d Dep’t 2015): Reversing weapon
       possession conviction where prosecutor’s summation deprived defendant of a fair
       trial by accusing him, without evidence, of uncharged crimes, and making
       statements implying guilt by association.

112.   People v. Singh, 128 A.D.3d 860 (2d Dep’t 2015): Reversing rape conviction
       where prosecutor, during summation, acted as an unsworn witness, improperly
       invited the jury to speculate as to certain matters, denigrated the defense while
       vouching for the complainant’s credibility, and shifted the burden of proof.

113.   People v. Negron, 26 N.Y.3d 262 (2015): Setting aside attempted murder
       conviction where prosecutor failed to disclose evidence pointing to a third party as
       the alleged shooter and then successfully precluded a third-party culpability
       defense by arguing lack of such evidence.

114.   People v. Cantoni, 140 A.D.3d 782 (2d Dep’t 2016): Reversing conviction where
       prosecutor repeatedly shifted the burden of proof to the defendant, told the jurors
       that they would have to ﬁnd the People’s witnesses had lied in order to believe the
       defense, vouched for the credibility of police witnesses, and denigrated the
       defense.

115.   People v. Redd, 141 A.D.3d 546 (2d Dep’t 2016): Reversing conviction for
       “pervasive prosecutorial misconduct” where prosecutor, in opening and
       summation, misstated the evidence, vouched for the credibility of witnesses, called
       for speculation by the jury, made inﬂammatory statements, and improperly
       denigrated the defense.

116.   People v. Brisco, 145 A.D.3d 1028 (2d Dep’t 2016): Reversing conviction because
       prosecutor, in summation, attacked defense counsel’s integrity, improperly
       referenced facts not in evidence, misstated critical witness testimony, and made
       inﬂammatory “safe streets” arguments.

117.   People v. Davis, 147 A.D.3d 1077 (2d Dep’t 2017): Reversing conviction on other
       grounds but noting that prosecutor “made improper summation comments
       regarding the failure of the defendant to communicate certain information to the
       police at the time of his apprehension.”




                                            15
